TABLE OF CONTENTS

Exhibit 10.1

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of February 5, 2003

between

SONIC AUTOMOTIVE, INC.

as Borrower

and

FORD MOTOR CREDIT COMPANY,

DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC,

TOYOTA MOTOR CREDIT CORPORATION,

BANK OF AMERICA, N.A. and

the other Lenders party hereto,

as the Lenders

and

FORD MOTOR CREDIT COMPANY,

as Agent.


 



--------------------------------------------------------------------------------

TABLE OF CONTENTS



TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

Article I:

 

Definitions

3

 

 

 

 

Article II:

 

Loan Facilities

28

 

 

 

 

Article III:

 

Conditions Precedent

38

 

 

 

 

Article IV:

 

Representations and Warranties

40

 

 

 

 

Article V:

 

Covenants

47

 

 

 

 

Article VI:

 

Events of Default

64

 

 

 

 

Article VII:

 

Agent

67

 

 

 

 

Article VIII:

 

Acceleration, Waivers, Amendments and Remedies

70

 

 

 

 

Article IX:

 

General Provisions

71

 

 

 

 

Article X:

 

Benefit of Agreement; Assignments; Participations

77

 

 

 

 

Article XI:

 

Notices

80

 

 

 

 

Article XII:

 

Letters of Credit

80

 

 

 

 

Article XIII:

 

Counterparts

88



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS AND SCHEDULES

Exhibits

 

EXHIBIT A

—

Form of Note

 

 

 

EXHIBIT B

—

Form of Borrowing Notice

 

 

 

EXHIBIT C-1

—

Form of Dealership Guaranty

 

 

 

EXHIBIT C-2

—

Form of Subsidiary Holding Company Guaranty

 

 

 

EXHIBIT C-3

—

Form of Non-Dealership Guaranty

 

 

 

EXHIBIT D-1

—

Form of Dealership Security Agreement

 

 

 

EXHIBIT D-2

—

Form of Subsidiary Holding Company Security Agreement

 

 

 

EXHIBIT D-3

—

Form of Non-Dealership Security Agreement

 

 

 

EXHIBIT E

—

Closing Statement

 

 

 

EXHIBIT F

—

Form of Officer’s Certificate

 

 

 

EXHIBIT G

—

Form of Waiver, Guaranty and Disbursement Agreement


Schedules

 

Schedule 1.1.0

—

Irregular Franchise Agreements

 

 

 

Schedule 1.1.1

—

Permitted Existing Indebtedness

 

 

 

Schedule 1.1.2

—

Permitted Existing Investments

 

 

 

Schedule 1.1.3

—

Permitted Existing Liens

 

 

 

Schedule 1.1.4

—

Lender’s Commitments

 

 

 

Schedule 1.1.5

—

Dealership Guarantors

 

 

 

Schedule 1.1.6

—

Non-Dealership Guarantors

 

 

 

Schedule 1.1.7

—

Affiliated Dealers

 

 

 

Schedule 4.8

—

Subsidiaries



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement dated February 5, 2003 (this
“Agreement”) is entered into among SONIC AUTOMOTIVE, INC., a Delaware
corporation, (the “Borrower”) FORD MOTOR CREDIT COMPANY, a Delaware corporation,
(“Ford Credit”) DAIMLERCHRYSLER SERVICES NORTH AMERICA LLC, a Michigan limited
liability company, (“Chrysler Financial”), TOYOTA MOTOR CREDIT CORPORATION, a
California corporation (“Toyota Credit”), BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
of America (“Bank of America”), and the other Lenders from time to time party
hereto, and Ford Credit, as administrative agent and collateral agent (in such
capacity and together with any Successor Agent appointed pursuant to Article
VII, the “Agent”) for the Secured Parties.

On August 10, 2000, Ford Credit and Chrysler Financial made a loan (the “Loan”)
to Borrower in the principal amount of $500,000,000.00, pursuant to the terms of
the Credit Agreement dated as of August 10, 2000. Thereafter, the parties agreed
to increase the principal amount of such loan to $600,000,000.00 and to add
Toyota Credit as a Lender pursuant to the Amended and Restated Credit Agreement
dated as of June 20, 2001. Further, the parties entered into an Amendment to
Credit Agreement dated August 15, 2001 that provided for converting the interest
rate on a portion of the principal balance on the Loan to a fixed rate and an
Amendment to Credit Agreement dated April 11, 2002 that eliminated the fixed
rate conversion and made a certain portion of the Loan available for Letters of
Credit.

Now the parties wish to decrease the principal balance of the Loan to
$500,000,000.00, add Bank of America as a Lender under the Credit Agreement and
incorporate the terms of the foregoing Amendments, all as set forth in this
Agreement.

Borrower and Lenders agree to amend and restate the Amended and Restated Credit
Agreement dated as of June 20, 2001, including all amendments thereto, as
follows:

ARTICLE I: DEFINITIONS

1.1      Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or a
Subsidiary of the Borrower (i) acquires any going business or all or
substantially all of the assets of any automobile dealership and/or related
operations (e.g. body shop and service repair centers), whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of such a corporation
which have ordinary voting power for the election of directors (other than
securities having such power only by reason of the happening of a contingency)
or a majority (by percentage of voting power) of the outstanding equity
interests of such an entity.


3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Acquisition Documents” means all documents, instruments and agreements entered
into in connection with any Acquisition.

“Additional Subordinated Debt” means indebtedness of the Borrower which (i)
Required Lenders have determined to be sufficiently subordinate to the payment
of the Obligations, (ii) Required Lenders have consented to in writing, and
(iii) Required Lenders have agreed to deduct from the calculation of Total
Adjusted Debt (as defined herein).

“Advance” means any Advance made under Section 2.1 hereof or otherwise deemed
made under the Loan Documents.

“Adjusted Leverage Ratio” is defined in Section 5.4(D) hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than five percent (5%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

“Affiliated Dealers” means those entities listed on Schedule 1.1.7 attached
hereto, which may be amended from time to time with the written consent of
Lender.

“Agent” has the meaning set forth in the recital of parties to this Agreement.

“Agent’s Account” means any account maintained in the name of the Agent of which
the Agent gives written notice to the Borrower or any Lender, as applicable, is
the Agent’s Account.

“Aggregate Commitments” means $500,000,000 or such lesser amount as may from
time to time be in effect pursuant to Section 2.3 hereof.

“Agreement” means this Second Amended and Restated Credit Agreement, which
amends and restates the Original Agreement, as it may be amended, restated or
otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.1(A) hereof,
provided, however, that with respect to the calculation of financial ratios and
other financial tests required by this Agreement, “Agreement Accounting
Principles” means generally accepted accounting principles as in effect as of
the date of this Agreement, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.1(A) hereof;
provided, further, however, all pro forma financial statements reflecting
Acquisitions shall be prepared in accordance with the requirements established
by the Commission for acquisition accounting for reporting acquisitions by
public companies (whether or not such Acquisitions are required to be publicly
reported).


4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Applicable LIBOR Rate” means as of any Payment Date, the LIBOR Rate plus two
and fifty-five hundredths percent (2.55%) per annum.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person).

“Assignment and Acceptance” is defined in Section 10.3 (A) hereof.

“Authorized Officer” means any executive officer or assistant treasurer of the
Borrower, acting singly.

“Bank of America” means Bank of America, N.A., a national banking association,
together with its successors and assigns.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multi-employer Plan) in respect of which the Borrower or any other
member of the Controlled Group is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA.

“BHPH Collateral” means all right, title and interest of HMC Finance, whether
now owned or hereafter acquired in and to (i) the Retail Contracts, (ii) the
security interests in the Financed Vehicles granted by Obligors pursuant to the
terms of the Retail Contracts, (iii) security interest in Financed Vehicles
under the Retail Contracts, (iv) proceeds from claims on any physical damage,
credit life, credit disability, or other insurance policies covering the
Financed Vehicles and/or Obligors, (v) any recourse or indemnity against any
person or entity who sold the Financed Vehicles to such Obligor, and (vi)
rebates of premiums and other amounts relating to insurance policies, service
contracts and any other items financed under the Retail Contracts.

“Borrower” means Sonic Automotive, Inc., a Delaware corporation, together with
its successors and assigns, including a debtor-in-possession on behalf of the
Borrower.

“Borrower Pledges” means each of (i) that certain Pledge Agreement from the
Borrower to the Agent pursuant to which the Borrower pledges the Capital Stock
of certain corporate Subsidiaries, as it may be amended, restated or otherwise
modified and in effect from time to time, (ii) that certain Pledge Agreement
from the Borrower to the Agent pursuant to which the Borrower pledges the
Capital Stock of certain limited liability company Subsidiaries, as it may be
amended, restated or otherwise modified and in effect from time to time and
(iii) any other pledge of Capital Stock delivered by a member of the Sonic Group
from time to time to the Agent.

“Borrower Security Agreement” means that certain Security Agreement from the
Borrower to the Agent pursuant to which the Borrower has pledged all of its
assets to secure the Obligations hereunder, as it may be amended, restated or
otherwise modified and in effect from time to time.

“Borrowing” means a borrowing consisting of (i) simultaneous Advances by the
Lenders pursuant to Section 2.1 and (ii) any Advances made under the Original
Credit Agreement.


5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.4 hereof.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in both Dearborn, Michigan and Charlotte, North Carolina.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(other than in connection with Permitted Acquisitions), whether paid in cash or
accrued as liabilities, including Capitalized Lease Obligations, by the Borrower
and its Subsidiaries during that period that, in conformity with Agreement
Accounting Principles, are required to be included in or reflected by the
property, plant, equipment or similar fixed asset accounts reflected in the
consolidated balance sheet of the Borrower and its Subsidiaries.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, any and
all membership interests or other equivalents (however designated) and (v) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee, which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, or its branches or agencies; (iii) shares of money market, mutual or
similar funds having assets in excess of $100,000,000.00 and the investments of
which are limited to investment grade securities (i.e., securities rated at
least Baa by Moody’s Investors Service, Inc. or at least BBB by Standard &
Poor’s Corporation); (iv) commercial paper of United States and foreign banks
and bank holding companies and their subsidiaries and United States and foreign
finance, commercial industrial or utility companies which, at the time of
acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings Group or P-1
(or better) by Moody’s Investors Services, Inc.; (v) corporate bonds,
mortgage-backed securities and municipal bonds in each case of a domestic issuer
rated at the date of acquisition not less than Aaa by Moody’s Investor Services,
Inc. or AAA by Standard & Poor’s Corporation with maturities of no more than two
(2) years from the date of acquisition; and (vi) money market funds with respect
to which not less than 90% of such funds are invested in the type of investments
specified in clauses (i) through (v) above; provided, unless the context
otherwise requires, that the maturities of such Cash Equivalents shall not
exceed 365 days.


6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Change of Control” means an event or series of events by which:

(i)        the Principals and their Related Parties cease to own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
Borrower’s Capital Stock ordinarily having the right to vote at an election of
directors;

(ii)       during any period of 24 consecutive calendar months, individuals:

(a)       who were directors of the Borrower on the first day of such period, or

(b)      whose election or nomination for election to the board of directors of
the Borrower was recommended or approved by at least a majority of the directors
then still in office who were directors of the Borrower on the first day of such
period, or whose election or nomination for election was so approved, shall
cease to constitute a majority of the board of directors of the Borrower; and

(iii)     the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for (a) cash or Cash
Equivalents or (b) securities, and the holders of the Capital Stock in the
Borrower immediately prior to such transaction do not, as a result of such
transaction, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the Borrower’s Capital Stock or the Capital Stock of
its successor entity in such transaction.

“Charter Documents” means (i) in the case of a corporation, such entity’s
articles of incorporation and by-laws, (ii) in the case of a limited liability
company, such entity’s articles of organization and operating agreement or
equivalent (however designated), (iii) in the case of a partnership, such
entity’s partnership agreement or equivalent (however designated) and (iv) in
the case of an association or other business entity not described above, such
entity’s founding documents (however designated).

“Chrysler Financial” means DaimlerChrysler Services North America LLC, a
Michigan limited liability company, and its successors and assigns.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, or any successor statute.

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower or any of its Subsidiaries in or upon which a security
interest, lien or mortgage is granted to the Agent, whether under the Borrower
Security Agreement, under any of the other Collateral Documents or under any of
the other Loan Documents.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Obligations, including, without limitation, the Borrower Security
Agreement, the Borrower Pledges, the Subsidiary Holding Company Pledges, the
Cross-Default Agreement, the Waiver, Guaranty and Disbursement Agreement, Sonic
Financial’s Pledge, each Dealership Security Agreement, Subsidiary Holding
Company Security Agreement and all other security


7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agreements, mortgages, deeds of trust, loan agreements, notes, guaranties,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by or on behalf of
the Borrower or any of its Subsidiaries and delivered to the Agent.

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

“Commitment” means (a) with respect to any Lender other than Ford Credit at any
time, the amount set forth opposite such Lender’s name on Schedule 1.1.4 hereto
under the caption “Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 10.3, and (b) with respect to Ford Credit at
any time, the difference between the Maximum Availability minus the aggregate
outstanding sum of the Advances made by all Lenders pursuant to Section 2.3. The
Commitment of each Lender may from time to time be proportionately reduced in
accordance with this Agreement.

“Consolidated Net Worth” means, at a particular date, the amount by which the
total consolidated assets of the Borrower and its consolidated Subsidiaries
exceeds the total consolidated liabilities of the Borrower and its consolidated
Subsidiaries.

“Construction Mortgage Line” means that certain credit facility made available
by Toyota Credit pursuant to that certain Master Loan Agreement dated December
31,2002 among Toyota Credit, Borrower and certain Subsidiaries of Borrower, as
amended, modified, extended or restated and all substitutes and replacements
therefor.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

“Contracts Balance” means the sum of the outstanding aggregate principal balance
under the Retail Contracts (the amount financed for the purchase of the Financed
Vehicles plus only those add-ons which have received Lender’s written consent)
less (i) the outstanding aggregate principal balance under all Retail Contracts
for which any payments from an Obligor


8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are received 60 days or more after the monthly due date, as set forth in the
applicable Retail Contract, and less (ii) the provision for loss reserve.

“Contractual Obligation” as applied to any Person, means any material provision
of any equity or debt securities issued by that Person or any material
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument, in each case in
writing, to which that Person is a party or by which it or any of its properties
is bound, or to which it or any of its properties is subject.

“Contribution Agreement” means the Second Amended and Restated Contribution
Agreement dated as of even date herewith, as it may be amended, restated or
otherwise modified and in effect from time to time, and each of those certain
Binding Acknowledgments dated as of various dates and executed by Dealership
Guarantors acquired pursuant to Permitted Acquisitions, and any future Binding
Acknowledgments executed by Dealership Guarantors acquired pursuant to any
future Permitted Acquisitions.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

“Controlled Subsidiary” of any Person means a Subsidiary of such Person (i) 80%
or more of the total Equity Interests or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more wholly-owned Subsidiaries of such Person and (ii) of
which such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies, whether through the ownership
of voting securities, by agreement or otherwise.

“Cross-Default Agreement” means the Second Amended and Restated Cross-Default
Agreement dated as of even date herewith, as it may be amended, restated or
otherwise modified and in effect from time to time, and each of those certain
Binding Acknowledgments dated as of various dates and executed by Dealership
Guarantors acquired pursuant to Permitted Acquisitions, and any future Binding
Acknowledgments executed by Dealership Guarantors acquired pursuant to any
future Permitted Acquisitions.

“Current Assets” means, at a particular date, all amounts that would, in
conformity with Agreement Accounting Principles, be included under current
assets on a balance sheet as at such date.

“Current Liabilities” means, at a particular date, all amounts that would, in
conformity with Agreement Accounting Principles, be included under current
liabilities on a balance sheet as at such date.

“Current Ratio” is defined in Section 5.4(A) hereof.


9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Customary Permitted Liens” means:

(i)        Liens (other than Environmental Liens, Liens in favor of the IRS and
Liens in favor of the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (if foreclosure,
distraint, sale or other similar proceedings shall not have been commenced)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(ii)       statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(iii)     Liens (other than Environmental Liens, Liens in favor of the IRS and
Liens in favor of the PBGC) incurred or deposits made, in each case, in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other types of social security benefits or to secure
the performance of bids, tenders, sales, contracts (other than for the repayment
of borrowed money), surety, appeal and performance bonds; provided that (a) all
such Liens do not in the aggregate materially detract from the value of the
Borrower’s or such Subsidiary’s assets or property taken as a whole or
materially impair the use thereof in the operation of the businesses taken as a
whole, and (b) with respect to Liens securing bonds to stay judgments or in
connection with appeals do not secure at any time an aggregate amount exceeding
$2,500,000.00;

(iv)      Liens arising with respect to zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar charges or encumbrances on the use of real
property which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

(v)       Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute an Event of Default under Section 6.1(h)
hereof; and

(vi)      any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.

“Dealership Guarantors” means each entity listed on Schedule 1.1.5 hereof
providing a Dealership Guaranty and a Dealership Security Agreement to the
Agent, and each other entity providing a Dealership Guaranty and a Dealership
Security Agreement to Agent pursuant to Section 5.2 (L) of this Agreement, and
their respective successors and assigns.


10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Dealership Guaranty” means each Guaranty in the form attached hereto as Exhibit
C-1, provided by a Sonic Dealership to the Agent, as the same may be amended,
modified, supplemented, reaffirmed and/or restated, and as in effect from time
to time.

“Dealership Security Agreement” means any Security Agreement in the form
attached hereto as Exhibit D-1, pursuant to which a Sonic Dealership grants the
Agent a security interest in all of its assets, as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time.

“Debt Offering Notes” means, collectively, each of these certain promissory
notes from the Borrower to various investors issued in accordance with and
pursuant to the terms of either Indenture.

“Decision Period” is defined in Section 5.2(G) hereof.

“Decision Reserve” is defined in Section 5.2(G) hereof.

“Default Rate” shall mean the rate set forth in Section 2.6 hereof.

“Defaulted Amount” means, with respect to any Lender, any amount required to be
paid by such Lender to the Agent or any other Lender hereunder or under any
other Loan Document at or prior to such time that has not been so paid as of
such time. In the event that a portion of a Defaulted Amount shall be deemed
paid pursuant to Section 2.15, the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance or L/C Advance which such Lender has not made when due in
accordance with the terms hereof.

“Defaulting Lender” means, at any time, any Lender that, at such time, (i) owes
a Defaulted Advance or (ii) shall take any action or be the subject of any
action or proceeding of a type described in Section 6.1(F) or 6.1(G).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is 91
days after the Termination Date.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States.

“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of:

(i)        Net Income,


11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

plus     (ii)      Interest Expense, to the extent deducted in computing Net
Income,

plus     (iii)     charges against income for foreign, federal, state and local
taxes, to the extent deducted in computing Net Income,

plus     (iv)     depreciation expense, to the extent deducted in computing Net
Income,

plus     (v)      amortization expense, including, without limitation,
amortization of goodwill, other intangible assets and Transaction Costs, to the
extent deducted in computing Net Income,

plus     (vi)     other non-cash charges classified as long-term deferrals in
accordance with Agreement Accounting Principles, to the extent deducted in
computing Net Income,

minus (vii)    all extraordinary gains (and any nonrecurring unusual gains
arising in or outside of the ordinary course of business not included in
extraordinary gains determined in accordance with Agreement Accounting
Principles which have been included in the determination of Net Income).

EBITDA shall be calculated for any period by including the actual amount for the
applicable period ending on such day, including the EBITDA attributable to
Permitted Acquisitions occurring during such period on a pro forma basis for the
period from the first day of the applicable period through the date of the
closing of each Permitted Acquisition, utilizing (a) where available or required
pursuant to the terms of this Agreement, historical audited and/or reviewed
unaudited financial statements obtained from the seller, broken down by fiscal
quarter in the Borrower’s reasonable judgment or (b) unaudited financial
statements (where no audited or reviewed financial statements are required
pursuant to the terms of this Agreement) reviewed internally by the Borrower,
broken down in the Borrower’s reasonable judgment.

“EBITDAR” means, for any period, on a consolidated basis for the Borrower and
its Subsidiaries, the sum of the amounts for such period, without duplication,
of (i) EBITDA and (ii) Rentals.

“Effective Date” is defined in Section 1.3 hereof.

“Eligible Assignee” is defined in Section 10.3 hereof.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to federal, state and local laws or regulations
relating to or addressing pollution or protection of the environment, or
protection of worker health or safety, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §
6901 et seq., in each case including any amendments thereto, any successor
statutes, and any regulations or guidance promulgated thereunder, and any state
or local equivalent thereof.


12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

“Equipment” means all of the Borrower’s and each Dealership Guarantor’s present
and future furniture, machinery, service vehicles, supplies and other equipment
and any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“Event of Default” means an event described in Article VI hereof.

“Excluded Proceeds” is defined in Section 5.2(G) hereof.

“Existing Letters of Credit” means any letter of credit issued under the
Original Credit Agreement.

“Fair Value” means (i) with respect to the Capital Stock of the Borrower, the
closing price for such Capital Stock on the trading date immediately preceding
the date of the applicable acquisition agreement; and (ii) with respect to other
assets, the value of the relevant asset as of the date of acquisition or sale
determined in an arm’s-length transaction conducted in good faith between an
informed and willing buyer and an informed and willing seller under no
compulsion to buy.

“Financed Vehicles” means motor vehicles, services and other products sold by
Affiliated Dealers to Obligors.

“Fixed Charge Coverage Ratio” is defined in Section 5.4(B) hereof.

“Floor Plan Indebtedness” means any and all loans, advances, debts, liabilities
and obligations, owing by a Sonic Dealership to GMAC or any Lender or any
Affiliate or Subsidiary thereof, of any kind or nature, present or future,
arising under a Wholesale Line, whether or not evidenced by any note, guaranty
or other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes, without limitation,
all interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed), and any other sum
chargeable to the Borrower, a Sonic Dealership or Sonic Financial under this
Agreement or any other Loan Document.


13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Ford Credit” means Ford Motor Credit Company, a Delaware corporation, and its
successors and assigns.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Negligence” means recklessness, the absence of the slightest care or the
complete disregard of consequences. Gross Negligence does not mean the absence
of ordinary care or diligence, or an inadvertent act or inadvertent failure to
act. If the term “gross negligence” is used with respect to the Lender or any
indemnitee in any of the other Loan Documents, it shall have the meaning set
forth herein.

“Guarantor” means each Dealership Guarantor, Subsidiary Holding Company
Guarantor and Non-Dealership Guarantor.

“Guaranty” means each Dealership Guaranty, Subsidiary Holding Company Guaranty
and Non-Dealership Guaranty.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any of the foregoing.

“HMC Finance” means, and Sonic Automotive – 3741 S. Nova Rd., PO, Inc., a
Florida corporation.

“HMC Finance’s Address” means 3741 S. Nova Rd., Port Orange, Florida 32119.

“Honor Date” is defined in Section 12.3(B) hereof.

“Indebtedness” of any Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances or other instruments, (v) Capitalized Lease Obligations, (vi)
reimbursement obligations with respect to letters of credit (other than
commercial letters of credit) issued for the account of such Person, (vii)
Hedging Obligations, (viii) Off Balance Sheet Liabilities, (ix) the Construction
Mortgage Line, and (x) Contingent Obligations in respect of obligations of
another Person of the type described in the foregoing clauses (i) through
(viii). The amount of Indebtedness of any Person at any date shall be without
duplication (a) the outstanding balance at such date of all unconditional
obligations as described above and the maximum liability of any such Contingent


14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations at such date and (b) in the case of Indebtedness of others secured
by a Lien to which the property or assets owned or held by such Person is
subject, the lesser of the fair market value at such date of any asset subject
to a Lien securing the Indebtedness of others and the amount of the Indebtedness
secured.

“Indemnified Matters” is defined in Section 9.6(B)(ii) hereof.

“Indemnitees” is defined in Section 9.6(B) hereof.

“Indenture” means, collectively, (i) the Indenture dated as of July 1, 1998 and
entered into by and among Borrower, certain of its Subsidiaries and U.S. Bank
Trust National Association, as trustee (the “1998 Indenture”), or (ii) upon
execution and delivery, an Indenture or Indentures to be entered into by and
among Borrower, certain of its Subsidiaries and U.S. Bank Trust National
Association, as trustee, providing for the issuance of an aggregate of no more
than $300,000,000.00 of senior subordinated debt of the Borrower, which such
debt will be subordinated in right of payment to the Indebtedness under this
Agreement and the Notes, on terms identical to those in the 1998 Indenture
(collectively, the “Approved Indenture”).

“Insolvency Proceeding” means (i) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (ii) any general assignment for the benefit
of creditors, composition, marshaling of assets for creditors, or other, similar
arrangements in respect of its creditors generally or any substantial portion of
a Person’s creditors, undertaken under federal law.

“Interest Coverage Rate” is defined in Section 5.4(c) hereof.

“Interest Expense” means, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment and letter of credit
fees), but excluding interest expense not payable in cash (including
amortization of discount), all as determined in conformity with Agreement
Accounting Principles.

“Interest Reconciliation Date” is defined in Section 2.1 (B)(i)(b) hereof.

“Inventory” shall mean any and all motor vehicles, tractors, trailers, service
parts and accessories and other inventory of the Borrower and each Dealership
Guarantor.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business.

“Irregular Franchise Agreement” means any franchise agreement listed on Schedule
1.1.0.


15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiration date of, or to renew or increase the amount of, such Letter of
Credit; and the terms “Issued,” “Issuing” and “Issuance” have corresponding
meanings.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or has not
been refinanced with an Advance hereunder.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means the Permitted L/C Issuer of a particular Letter of Credit.

“L/C Obligations” means, as of any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lenders” means, collectively, Ford Credit, Chrysler Financial, Toyota Credit
and Bank of America, and their respective successors and Eligible Assignees;
each of the Lenders may be referred to individually as a “Lender.”

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. Each Letter of Credit shall be a standby letter
of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is 60 days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit-Related Documents” means the Letters of Credit, the Letter of
Credit Applications and any other document relating to any Letter of Credit,
including any of the Agent’s or L/C Issuer’s standard documents for Letters of
Credit.

“Letter of Credit Termination Date” is defined in Section 12.1(A).

“Letter of Credit Sublimit” means an amount equal to $25,000,000.00. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“LIBOR Rate” means the monthly arithmetic average of the per annum interest rate
announced from time to time as the one month London Interbank Offered Rates
quoted each Monday for the previous Friday under the Money Rates Column of the
Wall Street Journal, or, if


16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Wall Street Journal is unavailable for any reason, as published in such
other publications as Lender may designate. In the event such rate is not quoted
on Monday for the previous Friday, the rate quoted on the first business day of
the week for the last business day of the previous week shall be utilized.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or security agreement or preferential arrangements of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

“Loan” means the revolving credit facility from Lenders to Borrower in the
principal amount of $500,000,000.00, evidenced by the Notes and secured by the
Loan Documents.

“Loan Documents” means this Agreement, the Reaffirmation of Guaranty, the Notes,
the Sonic Guaranties, the Collateral Documents and all other documents,
instruments and agreements executed in connection therewith or contemplated
thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Master Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement among each of the Lenders, and others, as amended,
restated or modified from time to time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any Material Subsidiary of the Borrower, or the
Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower or any of its Subsidiaries to perform their respective obligations
under the Loan Documents in any material respect, or (iii) the ability of the
Lender to enforce in any material respect the Obligations or its rights with
respect to the Collateral.

“Material Subsidiary” means (i) any “Significant Subsidiary” as defined in
Regulation S-X issued pursuant to the Securities Act and the Exchange Act and
(ii) any other Subsidiary of the Borrower which at any time comprises five
percent (5%) or more of the Borrower’s Tangible Base Capital.

“Maximum Availability” means the lesser of (i) the Aggregate Commitments in
effect from time to time (as reduced pursuant to Section 2.3 from time to time)
and (ii) the sum of (a) the Scaled Assets of the Sonic Group, plus (b) fifty
percent (50%) of the Speedway Stock Value, and plus (c) $200,000,000.00, as
either such amount may be reduced pursuant to Section 2.3 hereof.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Minority Holder” means any holder of an Equity Interest in a Subsidiary which
such Equity Interest may not exceed 20% of the Capital Stock of such Subsidiary.

“Multi-employer Plan” means a “Multi-employer Plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Borrower or any member of the Controlled
Group.


17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with Agreement Accounting
Principles.

“New Subsidiary” is defined in Section 5.3(F)(ii).

“Non-Dealership Guarantor” means each entity listed on Schedule 1.1.6 and each
other Subsidiary which is not a Sonic Dealership or Subsidiary Holding Company
but which has been designated as a “Non-Dealership Guarantor” pursuant to
Section 5.2 (L) (ii).

“Non-Dealership Guaranty” means each Guaranty in the form attached hereto as
Exhibit C-3, provided by a Non-Dealership Guarantor to Agent, as the same may be
amended, modified, supplemented, reaffirmed and/or restated, and as in effect
from time to time.

“Non-Dealership Security Agreement” means each Security Agreement, in the form
attached hereto as Exhibit C-4, provided by a Non-Dealership Guarantor to Agent,
as the same may be amended, modified, supplemented, reaffirmed and/or restated,
and as in effect from time to time.

“Notes” means collectively, all promissory notes of the Borrower payable to the
order of a Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender pursuant to this Agreement,
including any amendment, restatement, modification, renewal, increase or
replacement thereof.

“Obligations” means all Advances, L/C Obligations, debts, liabilities,
obligations, covenants and duties owing by the Borrower, a Non-Dealership
Guarantor, a Sonic Dealership or Sonic Financial to the Lenders or any
Indemnitee, of any kind or nature, present or future, arising under this
Agreement, the Notes, the Collateral Documents or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.
The term includes, without limitation, all interest, charges, expenses, fees,
attorneys’ fees and disbursements, paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower, a Non-Dealership
Guarantor, a Sonic Dealership or Sonic Financial under this Agreement or any
other Loan Document.

“Obligor” means, collectively, the purchasers and co-purchasers of the Financed
Vehicles or any other person who owes payments under the Retail Contracts.

“Off Balance Sheet Liabilities” of a Person means (i) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (ii) any
liability under any sale and leaseback transactions which do not create a
liability on the consolidated balance sheet of such Person, (ii) any liability
under any financing lease or so-called “synthetic” lease transaction, or (iv)
any obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.


18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Original Credit Agreement” means that certain Credit Agreement between
Borrower, Ford Credit, and Chrysler Financial dated as of August 10, 2000, as
amended by the Amended and Restated Credit Agreement between Borrower, Ford
Credit, Chrysler Financial and Toyota Credit dated June 20, 2001, as amended by
the Amendment to Credit Agreement dated August 15, 2001, as further amended by
the Amendment to Credit Agreement dated April 11, 2002.

“Other Taxes” is defined in Section 2.11(B) hereof.

“Outstanding Amount” means (i) with respect to the Notes on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Participants” is defined in Section 10.2(A) hereof.

“Payment Date” means the fifteenth day of each calendar month, provided, however
if such day is not a Business Day, then the Payment Date shall be the next
succeeding Business Day following such fifteenth day.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 5.3(F)(iii) hereof.

“Permitted Existing Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement, which
includes Indebtedness under the Construction Mortgage Line.

“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement, which
include Liens related to the Construction Mortgage Line.

“Permitted L/C Issuer” means from the date hereof up to and including December
31, 2004: (a) Ford Credit in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; (b) Bank of
America, at Agent’s request; and (c) any other Lender that may, at the Agent’s
request issue a Letter of Credit hereunder (but only if the Borrower and the
Required Lenders consent to such other Lender’s issuance of such Letter of
Credit). Thereafter, Permitted L/C Issuer shall mean (a) Bank of America; and
(b) any other Lender that may, at Agent’s request, issue a Letter of Credit
hereunder (but only if Borrower and the Required Lenders consent to such other
Lender’s issuance of such Letter of Credit).


19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus associated fees and expenses) of the
Indebtedness being replaced, renewed, refinanced or extended, (ii) does not rank
at the time of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended, and (iii) does not
contain terms (including, without limitation, terms relating to security,
amortization, interest rate, premiums, fees, covenants, event of default and
remedies) materially less favorable to the Borrower or to the Lenders than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“Principal Reconciliation Date” is defined in Section 2.1 (B)(ii)(a) hereof.

“Principals” means O. Bruton Smith and B. Scott Smith.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage), the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time; provided that if the
commitment of each Lender to make Advances and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to the terms hereof,
then the Pro Rata Share of each Lender shall be determined based on a fraction
(expressed as a percentage), the numerator of which is the Outstanding Amount of
each Lender under its Note and L/C Advances and the denominator of which is the
Outstanding Amount under the Notes and L/C Advances. Notwithstanding the
foregoing, Ford Credit’s Commitment shall be deemed to be $50,000,000 (or such
lesser amount as may be required as a result of a reduction in the Aggregate
Commitments pursuant to Section 2.3 hereof) for purposes of calculating each
Lender’s Pro Rata Share.

“Reaffirmation of Guaranty” means any Reaffirmation of Guaranty under which
Guarantor confirms and/or restates Guarantor’s liabilities, obligations and
agreements under the Guaranty of the Indebtedness and Obligations of Borrower to
the Lenders and the Agent under the Agreement.

“Receivable(s)” means and includes all of the Borrower’s and each Dealership
Guarantor’s presently existing and hereafter arising or acquired accounts,
contract rights, chattel paper, instruments, notes, letters of credit,
documents, documents of title, investment property, deposit accounts, other bank
accounts, general intangibles, tax refunds and other obligations of third
persons of any kind, now or hereafter existing, whether arising out of or in
connection with the sale or lease of goods, the rendering of services or
otherwise, and all rights now or hereafter existing in and to all security
agreements, leases, and other contracts securing or otherwise relating to any
such accounts, contract rights, chattel paper, instruments, notes,


20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

letters of credit, documents, documents of title, investment property, deposit
accounts, other bank accounts, general intangibles, tax refunds or obligations
of third persons.

“Register” has the meaning set forth in Section 10.3 (D).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying Margin
Stock applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Party” with respect to any Principal means (i) any spouse or immediate
family member of such Principal or (ii) any trust, corporation, partnership or
other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding the outstanding Equity Interest of which consist of such
Principal and/or such other Persons referred to in the immediately preceding
clause (i).

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any lease of real or personal property but does not include any amounts
payable under Capitalized Leases of such Person.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days after
such event occurs, provided, however, that a failure to meet the minimum funding
standards of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Required Lenders” means, as of any date, a minimum of at least two Lenders
having Commitments representing at least 50% of the Aggregate Commitments of all
Lenders on such date; provided, however, that a Defaulting Lender shall be
excluded from the determination of Required Lenders (and the Aggregate
Commitments shall be reduced, for purposes of


21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

calculating such percentage, by the Commitment of such Defaulting Lender).
Notwithstanding the foregoing and so long as Ford Credit is not a Defaulting
Lender, Ford Credit’s Commitment shall be deemed to be $50,000,000 (or such
lesser amount as may be required as a result of a reduction in the Aggregate
Commitments pursuant to Section 2.3 hereof) for purposes of calculating the
foregoing percentage after giving effect to Section 2.1(B).

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other Equity Interests of the
Borrower (other than Disqualified Stock), and (iii) any payment of a claim for
the rescission of the purchase or sale of, or for material damages arising from
the purchase or sale of any Equity Interests of the Borrower or any of the
Borrower’s Subsidiaries, or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission.

“Restricted Franchise Agreement” is defined in Section 5.3(F)(iii)(b).

“Retail Contracts” means the chattel paper purchased by HMC Finance from the
Affiliated Dealers consisting of retail installment sale contracts for motor
vehicles and any amendments, modifications or supplements to any such chattel
paper, and any documents and customer files pertaining thereto, and all monies
paid thereon and due thereunder which contracts Agent in its sole discretion
elects to make advances on (such election to be based on criteria established by
Agent, in its sole discretion, from time to time).

“Revolving Credit Availability” means, at any particular time, the amount by
which the Aggregate Commitments at such time exceeds the Revolving Credit
Obligations at such time.

“Revolving Credit Obligations” means the aggregate Outstanding Amount of all
Notes and all L/C Obligations.

“Scaled Assets” means with respect to the Sonic Group, the sum of (i) an amount
equal to 75% of the Sonic Group’s Receivables which constitute factory
receivables, (ii) an amount equal to 60% of the Sonic Group’s Receivables which
constitute current finance receivables, (iii) an amount equal to 60% of the
Sonic Group’s Receivables which constitute receivables for parts and services
(after netting any amounts payable in connection with such parts and services by
any member of the Sonic Group), (iv) an amount equal to 55% of the


22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Sonic Group’s Inventory which constitutes parts and accessories, (v) an amount
equal to 80% of the that portion of the Sonic Group’s Inventory which
constitutes used vehicles less the amount of any outstanding Floor Plan
Indebtedness of any member of the Sonic Group incurred in connection with such
used vehicles, (vi) an amount equal to 45% of the difference between (a) the
value of the Sonic Group’s Equipment and (b) the amount of Indebtedness of any
member of the Sonic Group incurred in connection with such Equipment and (vii)
an amount equal to 50% of the Contracts Balance. The value of the Sonic Group’s
Scaled Assets shall be calculated by the Agent and shall be determined based on
the financial statements, monthly factory statements and other reports delivered
to the Agent pursuant to Section 5.1(A). Scaled Assets shall be measured as of
the most recent quarterly report of Scaled Assets published by Borrower prior to
the date of this Agreement and as of the end of each calendar quarter.

“Secretary’s Certificate” with respect to any entity in the Sonic Group, means
any certificate, delivered by a secretary, assistant secretary, managing member,
general partner or governor of such entity which certifies (i) the names and
true signatures of the incumbent officers or managers of such entity authorized
to sign each Transaction Document to which it is a party and the other documents
to be executed thereunder, (ii) a true and correct copy of such entity’s
Certificate of Incorporation, or similar charter document and all amendments
thereto, (iii) a true and correct copy of the by-laws or similar governing
document of such entity and all amendments thereto, and (iv) a true and correct
copy of the resolutions of such entity’s board of directors or members approving
and authorizing the execution, delivery and performance by such entity of each
Transaction Document to which it is a party and the other documents to be
executed thereunder;

“Secured Parties” means the Lenders and the Agent.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (iii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (iv) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Sonic Dealership” means any Subsidiary dealership and/or related body shop or
service repair center owned, operated or acquired by the Borrower or any
Subsidiary of the Borrower.

“Sonic Financial” means Sonic Financial Corporation, a Delaware corporation.


23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Sonic Financial’s Pledge” means that certain Pledge Agreement, from Sonic
Financial to the Agent pursuant to which Sonic Financial pledges 5,000,000
shares of capital stock in Speedway Motor Sports, Inc., as it may be amended,
restated or otherwise modified and in effect from time to time.

“Sonic Group” means each of the Borrower and each Subsidiary of the Borrower.

“Sonic Guaranties” means each Subsidiary Holding Company Guaranty, each
Dealership Guaranty, each Non-dealership Guaranty and the Contribution
Agreement.

“Speedway Stock Value” means the value of the 5,000,000 shares of stock in
Speedway Motor Sports, Inc., pledged by Sonic Financial to Lender pursuant to
the terms of Sonic Financial’s Pledge, and determined by multiplying 5,000,000
by the closing price for Speedway Motor Sports Inc. stock as reported on the New
York Stock Exchange on the last trading day of the month. Any such calculation
of the Speedway Stock Value will be in effect for the next calendar month until
the final trading day of such month, upon which Agent will recalculate the
Speedway Stock Value.

“Successor Agent” is defined in Section 7.6 of this Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Subsidiary Holding Companies” means each of Sonic Automotive of Tennessee,
Inc., a corporation organized under the laws of the State of Tennessee, Sonic
Automotive of Nevada, Inc., a corporation organized under the laws of the State
of Nevada, Sonic Automotive of Georgia, Inc., a corporation organized under the
laws of the State of Georgia, Sonic of Texas, Inc., a corporation organized
under the laws of the State of Texas, and any other Subsidiary of Borrower which
owns any Equity Interests in any other entity in the Sonic Group, in each case
together with its successors and assigns.

“Subsidiary Holding Company Guaranty” means each Guaranty in the form attached
hereto as Exhibit C-2, provided by a Subsidiary Holding Company to Agent, as the
same may be amended, modified, supplemented, reaffirmed and/or restated, and in
effect from time to time.

“Subsidiary Holding Company Pledges” means each Pledge Agreement delivered by
any Subsidiary Holding Company to Lender, pursuant to which such Persons pledge
their Capital Stock of certain corporation, limited liability company and/or
partnership subsidiaries, as such pledge agreement may be amended, restated or
otherwise modified from time to time.

“Subsidiary Holding Company Security Agreements” means any Security Agreement in
the form attached hereto as Exhibit D-2, pursuant to which a Subsidiary Holding
company grants the Lender a security interest in all of its assets, as the same
may be amended, modified, supplemented and/or restated, and in effect from time
to time.


24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Tangible Base Capital” means, at a particular date of calculation, the amount
determined by the Agent to be equal to:

(i) Consolidated Net Worth

plus

(ii) the sum of

(a)       Indebtedness of the Borrower or its Subsidiaries to officers of the
Borrower, which Indebtedness is subordinated in writing to the Obligations on
terms and conditions acceptable to the Lenders; and

(b)       an amount equal to 64% of the LIFO reserve (as determined in
accordance with Agreement Accounting Principles) reflected on the Borrower’s
balance sheet;

(c)       Indebtedness of the Borrower and/or its Subsidiaries evidenced by the
Debt Offering Notes;

minus

(iii) the sum of

(a)       Receivables with respect to which the account debtor is a director,
officer, employee, Subsidiary or Affiliate of the Borrower or other amounts
(whether or not classified as Receivables) from Affiliates of the Borrower or
its Subsidiaries (other than those payable within 30 days and incurred in the
ordinary course of business); and

(b)       the value of leasehold improvements after deductions for depreciation
of the Borrower and its Subsidiaries on a consolidated basis;

(c)       that part of the Borrower’s and its Subsidiaries (on a consolidated
basis) capitalization or reserves attributable to any writing up of book values
on any fixed assets after the date of the most recently delivered financial
statements of the Borrower and its Subsidiaries;

(d)       the aggregate amount of the Borrower’s and its Subsidiaries
Investments in Affiliates (other than the Borrower’s Subsidiaries);

(e)       organizational expenses related to start-up of operations with respect
to the Borrower and its Subsidiaries;

(f)       goodwill and other intangible assets (as determined in accordance with
Agreement Accounting Principles);

(g)       any amount paid to a third-party as consideration for no-competition
agreements;


25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h)       the value of daily rental franchise payments made by the Borrower or
its Subsidiaries under any franchise agreements (net of any amounts owed by a
franchisor to Borrower or its Subsidiaries); and

(i)        other assets (including, without limitation, airplanes, cattle, etc.)
not related to the operations of the Dealerships as automobile dealerships.

“Taxes” is defined in Section 2.11(A) hereof.

“Termination Date” means the earlier of (i) October 31, 2006 or such other
“Termination Date” specified in an Extension Notice and agreed to by all Lenders
and (ii) the date of termination of the Commitment pursuant to either of Section
2.3 or Section 8.1 hereof.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Borrower or any member of the Controlled Group; (iii) the
imposition of an obligation on the Borrower or any member of the Controlled
Group under Section 4041 of ERISA to provide affected parties written notice of
intent to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the Termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multi-employer Plan.

“Total Adjusted Debt” means, for any period, on a consolidated basis for the
Borrower and its Subsidiaries, the amount of Total Debt less any Floor Plan
Indebtedness, less the outstanding principal balance of the Debt Offering Notes,
and less the outstanding principal balance of any Additional Subordinated Debt,
and further less accounts payable and accruals.

“Total Debt” means, for any period, on a consolidated basis for the Borrower and
its Subsidiaries, the sum of Indebtedness of the Borrower and its Subsidiaries,
other than Hedging Obligations.

“Toyota Credit” means Toyota Motor Credit Corporation, a California corporation,
and its successors and assigns.

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
in connection with the execution, delivery and performance of the Transaction
Documents.

“Transaction Documents” means the Loan Documents and the Acquisition Documents.

“UCC” means the Uniform Commercial Code, as the same may be amended, restated,
modified or supplemented from time to time, in effect in the State of North
Carolina.


26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under all Single Employer Plans exceeds the fair market value of all such Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plans, and (ii) in the case of Multi-employer Plans, the
withdrawal liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from all Multi-employer
Plans.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

“Unreimbursed Amount” has the meaning set forth in Section 12.3 (B).

“Unused Commitment” means, with respect to any Lender, such Lender’s Commitment
at such time minus the aggregate principal amount of the Outstanding Amount of
all Advances and L/C Obligations made by such Lender and outstanding at such
time.

“Waiver, Guaranty and Disbursement Agreement” means each Waiver, Guaranty and
Disbursement Agreement delivered by Borrower or any Subsidiary Holding Company
in the form attached hereto as Exhibit G to Lender, as the same may be amended,
restated, or otherwise modified from time to time.

“Wholesale Agreement” means the Amended and Restated Wholesale Agreement among
Borrower, the Lenders and others regarding which Lender will fund future
Wholesale Lines, as the same may be amended, modified, supplemented, reaffirmed
and/or restated, and in effect from time to time.

“Wholesale Line” means any automotive floor plan wholesale credit line, service
loaner, daily rental or demonstrator line and/or arrangements for the purchase
of chattel paper made by Ford Credit, Chrysler Financial, General Motors
Acceptance Corporation, Toyota Credit, Bank of America, any Lender or any
affiliate or subsidiary thereof to a Sonic Dealership.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
generally accepted accounting principles in existence as of the date hereof.

1.2      References. The existence throughout the Agreement of references to the
Borrower’s Subsidiaries is for a matter of convenience only. Any references to
Subsidiaries of the Borrower set forth herein shall (i) with respect to
representations and warranties which deal with historical matters be deemed to
include each of the Subsidiaries existing on the date hereof; and (ii) shall not
in any way be construed as consent by a Lender to the establishment, maintenance
or acquisition of any Subsidiary, except as may otherwise be permitted
hereunder.

1.3      Effectiveness of this Agreement. Upon the satisfaction of all of the
conditions precedent set forth in Section 3.1 of this Agreement (the date upon
which such conditions precedent are satisfied being hereinafter referred to as
the “Effective Date”), this Agreement shall become effective. Up until the
Effective Date, the terms and conditions of the Original Agreement and all Loan
Documents related thereto shall be in full force and effect and shall control
the obligations and requirements between the Borrower, Guarantor and Ford
Credit, as both Agent and a Lender, Chrysler Financial and Toyota Credit.


27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II: THE LOAN FACILITIES

2.1      Making Advances; Accounting for Advances.

(A)     Making Advances. Upon satisfaction of the conditions precedent set forth
in Sections 3.1 and 3.2, from and including the Effective Date of this Agreement
and prior to the Termination Date, Agent will (on behalf of each Lender), on the
terms and conditions set forth in this Agreement, make Advances to the Borrower
from time to time, in Dollars, in an amount not to exceed the Revolving Credit
Availability at such time; provided, however, at no time shall the Revolving
Credit Obligations exceed the Maximum Availability at such time. Subject to the
terms of this Agreement, the Borrower may borrow, repay and re-borrow Advances
at any time prior to the Termination Date. The Borrower shall repay in full the
outstanding principal balance of each Advance on or before the Termination Date.
Agent may make Advances (on behalf of each Lender) in reliance upon the
agreement of each Lender to make available to Agent funds required to perform
the accounting as described in the following Section 2.1 (B), unless all Lenders
will have jointly decided, as provided for in Section 8.1 hereof, to terminate
or suspend their obligations to make Advances hereunder.

(B)      Accounting for Advances. From the Effective Date until the Termination
Date, Agent and Lenders will account for all activity under this Section 2.1 in
the following manner:

(i)        Interest.

(a)       By the tenth (10th) day of each month, or if such day is not a
Business Day, on the next succeeding Business Day, no later than 12:00 noon
(Eastern Standard Time), Agent will provide to each Lender a written statement
identifying the amount of interest payment to be received from Borrower by Agent
on all Outstanding Amounts from time to time existing under each Lender’s Note
and L/C Advances during the immediately preceding calendar month (such amount is
referred to herein as the “Interest Due Lenders”);

(b)       No later than 12:00 noon (Eastern Standard Time) on the first Business
Day following a Payment Date upon which Agent has received payment from Borrower
of the amount required pursuant to Section 2.9 hereof (each such date being
referred to herein as an “Interest Reconciliation Date”), Agent will make
remittance to each Lender (via wire transfer, pursuant to wire transfer
instructions provided to Agent by each Lender in writing from time to time) of
each such Lender’s share of the Interest Due Lenders; provided, however that the
Administration Fee due to Agent (pursuant to Section 2.13 hereof) for the month
immediately preceding such Interest Reconciliation Date will be netted out of
the Interest Due Lenders and be maintained by Agent for the benefit of Agent.
For purposes of calculating interest, each Lender’s Note and L/C Advances shall
be reduced only upon the Agent’s distribution of principal as set forth in
Subsection (c) below; and

(ii)       Principal.

(a)       Agent will make a written demand on all of the Lenders (which demand
shall be made in accordance with Section 2.1 (B) (ii) (c); (the date each such
demand is made is referred to herein as a “Principal Reconciliation Date”)),
which such demand will identify (a) the then current (as of such Principal
Reconciliation Date) Outstanding


28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Amount under the Notes and L/C Borrowings, and (b) the aggregate amount of
Advances and L/C Advances made to Borrower by Ford Credit from and after the
immediately preceding Principal Reconciliation Date (or if no previous demand
has been made, since the Effective Date).

(b)       No later than 1:00 p.m. (Eastern Standard Time) on the first Business
Day following the Principal Reconciliation Date, each Lender will pay to Agent
an amount equal to: (i) the Lender’s Pro Rata Share of the Outstanding Amount
under the Notes and L/C Borrowings; less (ii) the Outstanding Amount of the
Lender’s Note and L/C Advances before giving effect to the Lender’s payment of
such amount. Each Lender shall pay such amount in same day funds to the Agent.
Notwithstanding the foregoing, the Outstanding Amount at any time owed to any
Lender (other than Agent) shall not at any time exceed the amount of such
Lender’s Commitment. If and to the extent that any Lender shall not have so made
the amount of such Advance or L/C Advance available when due hereunder, such
Lender shall become a Defaulting Lender. If such Lender shall have made such
amount available to Agent, such amount so paid in respect of principal shall
constitute an Advance and/or L/C Advance made by such Lender on such Business
Day for purposes of this Agreement, the Borrower’s payment obligations with
respect to each such Advance and L/C Advance shall be evidenced by the Note held
by such Lender and the aggregate outstanding principal amount of the Advances
and L/C Advances made by Agent shall be reduced by such amount on such Business
Day. Agent shall notify the Lenders of all Advances and L/C Advances made by
Lenders pursuant to this Section 2.2(B) (ii) (b).

(c)       No later than 1:00 p.m. (Eastern Standard Time) on the first Business
  Day following the Principal Reconciliation Date, Agent will pay to each Lender
an            amount equal to the Lender’s Pro Rata Share of the principal
repayments received by Agent pursuant to Section 2.2 and Section 2.3.

(d)       Agent may make demand under Section 2.1 (B) (ii) (b) on (i) any
Business Day on which the aggregate Revolving Credit Obligations owing to Agent
on such Business Day (after giving effect to any Advances to be made by Agent on
such Business Day) exceed $50,000,000.00 and (ii) the last Business Day of any
month or more often at Agent’s sole discretion, in each case no later than 5:00
p.m. Eastern Standard Time on such Business Day. Notwithstanding the foregoing,
Agent shall make such demands at least once each calendar month.

(e)       After giving effect to Section 2.1, the Outstanding Amount owed to
Agent shall not exceed $50,000,000.00.

(iii)     Fees.

Agent will distribute all fees as promptly as practicable after receipt (but in
no event later than the Business Day following receipt by Agent).

(C)      The Borrower shall not be entitled to obtain any Advance, and the L/C
Issuer shall not be obligated to issue any Letter of Credit, if such Advance or
issuance would result in a violation of the lending limits set forth herein.


29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.2      Prepayments

(A)     Optional Payments. The Borrower may from time to time repay or prepay,
without penalty or premium all or any part of outstanding Advances; provided,
however, that the Borrower may not so prepay Advances unless it shall have
provided notice to Agent of such prepayment by 12:00 noon on the day such
payment will be made, and the amount of such prepayment is not less than
$500,000.00.

(B)      Mandatory Prepayments. Notwithstanding any contrary provision set forth
herein or in any other Loan Document: (i) the Revolving Credit Obligations shall
not at any time exceed the Maximum Availability then in effect; and (ii)
Outstanding Amount owed to any Lender at any time shall not exceed the
Commitment of such Lender then in effect. If at any time the Revolving Credit
Obligations or such Outstanding Amount owed to any Lender would exceed the
foregoing limitations, the Borrower shall immediately pay to the Agent, for the
account of the Lenders, the amount of such excess. All payments made by the
Borrower pursuant to this Section 2.2(B) shall be applied as mandatory
prepayments of principal]. Amounts equal to a Decision Reserve or net cash
proceeds of an Asset Sale in connection with or following restoration,
rebuilding or replacement of insured property shall be mandatorily applied
against the Revolving Credit Obligations in the amounts and in the manner set
forth in Section 5.2(G) hereof.

2.3      Reduction of Aggregate Commitments. The Borrower may permanently reduce
the Aggregate Commitments in whole, or in part, in an aggregate minimum amount
of $50,000,000.00 and integral multiples of $10,000,000.00 in excess of that
amount (unless the Aggregate Commitments are reduced in whole); any reductions
in the Aggregate Commitments will be made ratably among the Lenders in
accordance with each Lender’s Commitment. Any such reduction may be made only
upon at least three (3) Business Day’s written notice to Agent, which notice
shall specify the amount of any such reduction, and upon payment of a
termination/reduction fee (payable to Agent for the account of each Lender)
equal to the amount by which the Aggregate Commitments are reduced multiplied
by:

(i)        one-half of one percent (0.50%), if Borrower terminates/reduces the
Aggregate Commitments on or before October 31, 2003; or

(ii)       three-eighths of one percent (0.375%), if Borrower terminates/reduces
the Aggregate Commitments after October 31, 2003 but on or before October 31,
2004; or

(iii)     one-quarter of one percent (0.25%), if Borrower terminates/reduces the
Aggregate Commitments after October 31, 2004 but before October 31, 2005; or

(iv)      one-eighth of one percent (0.125%), if Borrower terminates/reduces the
Aggregate Commitments after October 31, 2005 but before October 31, 2006.

Notwithstanding the foregoing, the amount of the Aggregate Commitments may not
be reduced below the Revolving Credit Obligations. All accrued commitment fees
and termination fees shall be payable on the effective date of any partial or
complete termination of the obligations of the Lenders to make Advances
hereunder. Lenders will share in any termination/reduction fee paid under this
Section 2.3 in proportion with each such Lender’s Commitment. On the first
Business Day following Agent’s receipt of a termination/reduction fee


30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereunder, Agent will remit to each Lender its portion of the
termination/reduction fee received by Agent hereunder.

2.4      Method of Borrowing. The Borrower shall give Agent irrevocable notice
in substantially the form of Exhibit B hereto (a “Borrowing Notice”) not later
than 12:00 noon (Eastern Standard Time) on the Borrowing Date of each Advance,
specifying: (i) the Borrowing Date (which must be a Business Day) of such
Advance; (ii) the aggregate amount of such Advance; (iii) the use of proceeds of
such Advance, and (iv) the account or accounts into which the Advances should be
funded. Each Borrowing Notice shall be irrevocable and binding on the Borrower.
The Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date. Not
later than 2:00 p.m. (Eastern Standard Time) on each Borrowing Date, Agent (on
behalf of each Lender) shall make available the Advance, in funds immediately
available to the Borrower at such account or accounts as shall have been
notified to the Agent. Each Advance shall bear interest from and including the
date of the making of such Advance to (but not including) the date or repayment
thereof at the Applicable LIBOR Rate, changing when and as the underlying LIBOR
Rate changes, which such interest shall be payable in accordance with Section
2.9(B).

2.5      Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of $500,000.00, provided, however, that any Advance may be in the amount
of the Unused Commitment.

2.6      Default Rate: Late Payment Fee. After the occurrence and during the
continuation of an Event of Default, at the option of the Required Lenders, the
interest rate(s) applicable to the Advances shall be equal to the Applicable
LIBOR Rate plus three percent (3.0%) per annum. To the extent not in excess of
the Maximum Rate and in accordance with applicable law, any amount not paid by
the Borrower when due shall accrue interest at an additional five percent (5.0%)
per annum above the rate applicable thereto until such amounts have been paid in
full and shall be payable on demand by the Agent, at the direction of the
Required Lenders, and at any rate no later than the next succeeding Payment
Date.

2.7      Method of Payment. (A) All payments of principal, interest, and fees
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to Agent at the Agent’s address specified pursuant
to Article XI, at any other address specified in writing by Agent to the
Borrower, or via wire transfer pursuant to wire transfer instructions provided
by Agent from time to time, by 12:00 noon (Eastern Standard Time) on the date
when due. Agent will thereafter cause like funds to be distributed in accordance
with Section 2.1 (i) if such payment by the Borrower is in respect of principal,
interest, fees or any other Obligation then payable hereunder and/or under the
Notes to more than one Lender, to such Lender for its account ratably in
accordance with the amounts of such respective Obligations then payable to such
Lenders and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender, to such Lender for its account, in each
case to be applied in accordance with the terms of this Agreement; provided,
however that the Administration Fee due to Agent (pursuant to Section 2.13
hereof) for the month immediately preceding such date will be netted out of such
amounts and be maintained in or remitted to the Agent’s Account by


31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and for the benefit of the Agent. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 10.3 from and after the effective date of such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(B)      Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to any Lender hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may (but shall
not be obligated to), in reliance upon such assumption, cause to be distributed
to each such Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Borrower shall not have so made such payment in
full to the Agent, each such Lender shall repay to the Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Applicable LIBOR Rate.

2.8      Advances and Telephonic Notices. Agent is authorized to record the
principal amount of each Advance and each repayment with respect to its Advances
on the schedules attached to the Notes; provided, however, that the failure to
so record shall not affect the Borrower’s obligations under the Notes. The
Borrower authorizes the Lender to extend Advances and Agent to transfer funds
based on telephonic notices made by any person or persons Agent in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to Agent a written confirmation, signed by an Authorized Officer, if
such confirmation is requested by Agent, of each telephonic notice. If the
written confirmation differs in any material respect from the action taken by
Agent, (i) the telephonic notice shall govern absent manifest error and (ii)
Agent shall promptly notify the Authorized Officer who provided such
confirmation of such difference.

2.9      Payments, Fees and Taxes.

(A)     Promise to Pay. The Borrower shall repay to the Agent, for the ratable
account of the Lenders, on the Termination Date, the aggregate principal amount
of the Advances and L/C Obligations then outstanding. The Borrower
unconditionally promises to pay when due the principal amount of each Advance,
L/C Advance and all other Obligations incurred by it, and to pay all unpaid
interest accrued thereon, in accordance with the terms of this Agreement, the
Notes and the other Loan Documents.

(B)      Interest Payment Date.

(i)        Interest Payable on Advances and L/C Advances. Interest accrued on
each Advance and L/C Advance, owing to each Lender shall be payable to the Agent
on each Payment Date, commencing with the first such date to occur after the
date hereof and on the Termination Date (whether by acceleration or otherwise).
Borrower will make interest payments to the Agent on each Payment Date via wire
transfer (pursuant to wire transfer instructions provided to Borrower by Agent
from time to time).


32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)       Interest on other Obligations. Interest accrued on the principal
balance of all other Obligations shall be payable in arrears (i) on the last
Business Day of each calendar month, commencing on the first such day following
the incurrence of such Obligation, (ii) upon repayment thereof in full or in
part, and (iii) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).

(C)      Commitment Fees.

(i)        Commitment Fees. The Borrower shall pay to Agent (for the account of
the Lenders), from and after the date hereof and from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender
(in the case of each other Lender) until the date on which the Commitment shall
be terminated in whole, a commitment fee equal to one-quarter of one percent
(0.25%) per annum, on the amount by which (a) the Aggregate Commitments in
effect from time to time exceed (b) the Revolving Credit Obligations in effect
from time to time, provided, however, that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. All such commitment fees
payable under this Subsection (C) shall be payable annually in arrears (via wire
transfer, pursuant to wire transfer instructions provided to Borrower by Agent
in writing from time to time) on each November 15th occurring after the
Effective Date (provided, however, that if any such November 15th is not a
Business Day, the commitment fee must be paid on the next succeeding Business
Day) and, in addition, on the date on which the Commitment shall be terminated
in whole.

(ii)       Accounting for Commitment Fees. In accordance with Section 2.1, Agent
will remit promptly to each Lender such Lender’s Pro Rata Share of the
commitment fee received by Agent, based on each such Lender’s Commitment (via
wire transfer, pursuant to wire transfer instructions provided to Agent by
Lender in writing from time to time).

(iii)     Previously Accrued Commitment Fees. Borrower acknowledges that
commitment fees have accrued under the Original Credit Agreement and pursuant to
Section 2.9 (C) of the Original Credit Agreement, and only Ford Credit, Chrysler
Financial and Toyota Credit may share in such previously accrued commitment
fees. Bank of America acknowledges that it may not share in such previously
accrued commitment fees. Ford Credit, Chrysler Financial and Toyota Credit will
share in such previously accrued commitment fees in the following percentage
amounts: 41.67% to Ford Credit, 41.67% to Chrysler Financial and 16.66% to
Toyota Credit; which commitment fees must be paid by Borrower to Agent on
November 15, 2003.Agent will remit the commitment fee amounts due to Chrysler
Financial and Toyota Credit, respectively, on the first Business Day after the
first Principal Reconciliation Date following November 15, 2003.

(D)     Interest and Fee Basis. Agent will calculate interest and fees for
actual days elapsed on the basis of a 365-day year. Interest shall be payable
for the day an Obligation is incurred but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon (Eastern Standard Time)
at the place of payment. If any payment of principal of or interest on an
Advance or any payment of any other Obligations shall become due on a day


33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment. Absent
manifest error, each determination by the Agent of an interest rate, fee or
commission hereunder shall be conclusive and binding for all purposes.

2.10    Termination Date. This Agreement shall be effective until the
Termination Date. The Borrower shall have the right to submit a notice (an
“Extension Notice”) requesting an extension of the initial Termination Date for
additional one-year periods. The Borrower shall deliver the Extension Notice to
Agent on or before the date that is at least 45 and not more than 90 days prior
to the first anniversary of the Effective Date (and each like period in each
subsequent year thereafter in which such option is available). All of the
Lenders, acting collectively, shall, on or before the date that is 30 days after
receipt of any such Extension Notice notify the Borrower in writing whether or
not the then applicable Termination Date is extended for one year; provided,
however, failure to give such notice shall mean that no such extension shall
have been granted; and provided further, nothing herein shall obligate the
Lenders to extend the initial Termination Date or any other Termination Date and
any determination whether or not to so extend the Termination Date shall be made
by the Lenders in their sole discretion. Notwithstanding the termination of this
Agreement on the Termination Date, until all of the Obligations (other than
contingent indemnity obligations, but including all Floor Plan Indebtedness owed
to Lenders and any of their Subsidiaries or Affiliates) shall have been fully
and indefeasibly paid and satisfied and all financing arrangements between the
Borrower and each Lender in connection with this Agreement shall have been
terminated (other than with respect to Hedging Obligations), all of the rights
and remedies under this Agreement and the other Loan Documents shall survive and
each Lender shall be entitled to retain its security interest in and to all
existing and future Collateral.

2.11    Taxes. (A) Any and all payments by the Borrower hereunder shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings or any liabilities with
respect thereto including those arising after the date hereof as a result of the
adoption of or any change in any law, treaty, rule, regulation, guideline or
determination of a Governmental Authority or any change in the interpretation or
application thereof by a Governmental Authority but excluding such taxes
(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by any Lender’s income by the United States of America or any
Governmental Authority of the jurisdiction under the laws of which any Lender is
organized or having jurisdiction over any Lender by virtue of any Lender’s
location(s) (other than solely as a result of the transaction evidenced by this
Agreement) (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which any Lender determines to be applicable to
this Agreement, the other Loan Documents, the Letters of Credit, the Commitment
or the Advances being hereinafter referred to as “Taxes”). If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.11(A)) any Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, and (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.


34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)      In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
other Loan Documents, the Commitment or the Advances (hereinafter referred to as
“Other Taxes”).

(C)      The Borrower indemnifies each Lender for the full amount of Taxes and
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any Governmental Authority on amounts payable under this Section 2.11 paid by
any Lender and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty (30) days after the date a Lender makes written demand therefor. A
certificate as to any additional amount payable to a Lender under this Section
2.11 submitted to the Borrower by such Lender shall show in reasonable detail
the amount payable and the calculations used to determine such amount and shall,
absent manifest error, be final, conclusive and binding upon each of the parties
hereto. With respect to such deduction or withholding for or on account of any
Taxes and to confirm that all such Taxes have been paid to the appropriate
Governmental Authorities, the Borrower shall promptly (and in any event not
later than thirty (30) days after receipt) furnish to such Lender such
certificates, receipts and other documents as may be required (in the judgment
of the Lender) to establish any tax credit to which such Lender may be entitled.

(D)     Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Borrower, the Borrower shall furnish to the Lender having made such
payment and seeking reimbursement the original or a certified copy of a receipt
evidencing payment thereof.

(E)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.11 shall survive the payment in full of principal and interest
hereunder and the termination of this Agreement.

2.12    Loan Account. Each Lender may maintain, in accordance with its
respective usual practices, an account or accounts (a “Loan Account”) evidencing
the Obligations of the Borrower to such Lender owing to such Lender from time to
time, including the amount of principal and interest payable and paid to such
Lender from time to time hereunder and under the Notes. The entries made in any
Loan Account maintained by Agent shall be conclusive and binding for all
purposes, absent manifest error, unless the Borrower or another Lender objects
to information contained in such Loan Account within thirty (30) days of the
Borrower’s receipt of such information. Any Lender’s failure to maintain such an
account shall not affect the Borrower’s obligations under the Notes

2.13    Loan Administration Fee. On each Interest Reconciliation Date, each
Lender will pay Agent a fee in consideration for Agent’s performance of the
administrative functions more particularly described herein (the “Administration
Fee”). With respect to each Lender, such fee will be in an amount equal to
fifteen hundredths of one percent (0.15%) per annum on all Outstanding Amounts
and L/C Advances from time to time existing during the immediately preceding
calendar month. Each Lender agrees to pay Agent the Administration Fee, on each
Interest Reconciliation Date, by allowing Agent to net the Administration Fee
out of the Interest Due Lenders.


35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.14.   Defaulting Lenders. (A) In the event that, at any one time, (i) any
Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe a
Defaulted Amount to the Agent or any of the other Lenders and (iii) the Borrower
shall make any payment hereunder or under any other Loan Document to the Agent
for the account of such Defaulting Lender, then (a) the Agent may, on its behalf
or on behalf of such other Lenders and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by the Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount, and (b) such
Defaulting Lender shall be liable to the Agent or any other Lender with respect
to such Defaulted Advance for an amount equal to the Applicable LIBOR Rate plus
two and fifty-five hundredths percent (2.55%) per annum on the Defaulted Advance
for so long as such Defaulted Advance remains outstanding. In the event that the
Agent shall so apply any such amount to the payment of any such Defaulted Amount
on any date, the amount so applied by the Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the Agent
shall be retained by the Agent or distributed by the Agent to such other Agent
or such other Lenders, ratably in accordance with the respective portions of
such Defaulted Amounts payable at such time to the Agent, such other Agent and
such other Lenders and, if the amount of such payment made by the Borrower shall
at such time be insufficient to pay all Defaulted Amounts owing at such time to
the Agent, such other Agent and such other Lenders, in the following order of
priority:

(1)       first, to the Agent for any Defaulted Amounts then owing to it, in its
capacity as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agent; and

(2)       second, to any other Lenders for any Defaulted Amounts then owing to
such other Lenders, ratably in accordance with such respective Defaulted Amounts
then owing to such other Lenders.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Agent pursuant to this Subsection (A), shall be applied by the Agent as
specified in Subsection (B) of this Section 2.14.

(B)      In the event that, at any one time, (i) any Lender shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
shall be required to pay or distribute any amount hereunder or under any other
Loan Document to or for the account of such Defaulting Lender, then the Borrower
or such Agent or such other Lender shall pay such amount to the Agent to be held
by the Agent, to the fullest extent permitted by applicable law, in escrow or
the Agent shall, to the fullest extent permitted by applicable law, hold in
escrow such amount otherwise held by it. Any funds held by the Agent in escrow
under this Subsection (B) shall be deposited by the Agent in an account with an
escrow agent (which is a bank or financial institution which acts as escrow
agent in the ordinary course of its business and is reasonably acceptable to the
Agent and the Required Lenders), in the name and under the control of the Agent,
but subject to the provisions of this Subsection (B). The terms applicable to
such escrow account, including the rate of interest payable with respect to the
credit balance of such account from time to time, shall be such escrow agent’s
standard terms applicable to escrow accounts maintained with it. Any interest
credited to such account from time to time shall be held by the Agent in escrow
under, and applied by the Agent from time to time in accordance


36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with the provisions of, this Subsection (B). The Agent shall, to the fullest
extent permitted by applicable law, apply all funds so held in escrow from time
to time to the extent necessary to make any Advances required to be made by such
Defaulting Lender and to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Agent or any other Lender,
as and when such Advances or amounts are required to be made or paid and, if the
amount so held in escrow shall at any time be insufficient to make and pay all
such Advances and amounts required to be made or paid at such time, in the
following order of priority:

(a)       first, to the Agent for any amounts then due and payable by such
Defaulting Lender to it hereunder, in its capacity as such, ratably in
accordance with such amounts then due and payable to the Agent; and

(b)       second, to any other Lenders for any amount then due and payable by
such Defaulting Lender to such other Lenders hereunder, ratably in accordance
with such respective amounts then due and payable to such other Lenders.

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Agent in escrow at such
time with respect to such Lender shall be distributed by the Agent to such
Lender and applied by such Lender to the Obligations owing to such Lender at
such time under this Agreement and the other Loan Documents ratably in
accordance with the respective amounts of such Obligations outstanding at such
time.

(C)      The rights and remedies against a Defaulting Lender under this
Section 2.14 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that any Agent or any Lender may have against such Defaulting Lender with
respect to any Defaulted Amount.

2.15.   Evidence of Debt. (A) The Register maintained by the Agent pursuant to
Section 10.3 shall record (i) the date and amount of each Advance made
hereunder, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder, and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(B)      Entries made in good faith by the Agent in the Register pursuant to
Subsection (A) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

(C)      Each Lender is authorized to record the principal amount of each
Advance and each repayment with respect to its Advances on the schedules
attached to the Notes; provided, however, that the failure to so record shall
not affect the Borrower’s obligations under the Notes; and provided further that
notwithstanding the face amount of any Note, the aggregate principal amount of
all Advances outstanding at any time by a Lender under a Note shall not exceed
the aggregate principal amount of all Advances outstanding to such Lender.


37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Borrower authorizes the Lenders to extend Advances and the Agent to transfer
funds based on telephonic notices made by any person or persons the Agent in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to Agent a written confirmation, signed by an Authorized
Officer, if such confirmation is requested by Agent, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by Agent, (i) the telephonic notice shall govern absent manifest error and
(ii) Agent shall promptly notify the Authorized Officer who provided such
confirmation of such difference.

ARTICLE III: CONDITIONS PRECEDENT

3.1      Conditions of Effectiveness. The Effective Date of this Agreement shall
be February 5, 2003; on condition that:

(A)     no law, regulation, order, judgment or decree of any Governmental
Authority shall, and no Lender shall have received any notice that litigation is
pending or threatened which is likely to, (i) enjoin, prohibit or restrain the
making of an Advance hereunder or (ii) impose or result in the imposition of a
Material Adverse Effect;

(B)      all due diligence materials requested by the Lenders from the Borrower
shall have been delivered to the Lenders and such due diligence materials shall
be in form and substance satisfactory to the Lenders;

(C)      the Borrower has furnished to the Agent each of the following, all in
form and substance satisfactory to the Agent:

(i)        this Agreement, duly executed by the Borrower;

(ii)       the Notes, duly executed by the Borrower in favor of each Lender;

(iii)     the Cross-Default Agreement executed by Borrower, each Dealership
Guarantor, each Non-Dealership Guarantor and each Subsidiary Holding Company;

(iv)      the Reaffirmation of Guaranty executed by each Guarantor;

(v)       a Second Amended and Restated Borrower Security Agreement executed by
Borrower to Agent;

(vi)      a Second Amended and Restated Guarantor Security Agreement executed by
each Guarantor to Agent;

(vii)    the Contribution Agreement;

(viii)   the Borrower Pledges, the Subsidiary Holding Company Pledges and Sonic
Financial’s Pledge, together with, for each corporate entity so acquired, a
stock certificate evidencing the issued and outstanding pledged stock and
undated stock powers executed in blank;


38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix)      to the extent any Sonic Dealership, Non-Dealership Guarantor or
Subsidiary Holding Company has any Indebtedness other than Permitted
Indebtedness, pay-out letters, releases and UCC-3 Termination Statements, where
applicable, from all third-party creditors releasing all Liens securing any such
Indebtedness;

(x)      Certificate of good standing from the Borrower its jurisdiction of
incorporation

(xi)     a Secretary’s Certificate from the Borrower, each Subsidiary Holding
Company, each Non-Dealership Guarantor and each Sonic Dealership acquired by the
Borrower on or prior to the date hereof.

(xii)    a certificate, in form and substance satisfactory to the Lender, signed
by the chief financial officer of the Borrower stating that as of the Effective
Date, no Event of Default or Unmatured Default has occurred and is continuing
and setting forth the calculation of the Sonic Group’s Scaled Assets as of most
recent quarterly report of Scaled Assets published by Borrower prior to the date
of this Agreement, and the representations and warranties of the Borrower are
true and correct with full force and effect as if made on the Effective Date;

(xiii)   to the extent not included in the foregoing, the documents, instruments
and agreements set forth on the closing list attached as Exhibit E hereto;

(xiv)   such consents, waivers or other documents as the Lender or its counsel
may have reasonably requested;

(xv)    the Master Intercreditor Agreement executed by all parties thereto;

(xvi)   the Wholesale Agreement executed by all parties thereto; and

(xvii)  any required consent letters from manufacturers with whom any of the
Dealership Guarantors have sales and service agreements.

3.2      Conditions Precedent to Each Advance. No Lender shall be required to
make any Advance, unless on the applicable Borrowing Date:

(A)      There exists no Event of Default or Unmatured Default; and

(B)      The representations and warranties contained in Article IV are true and
correct as of such Borrowing Date (unless such representation and warranty
expressly relates to an earlier date or is no longer true solely as a result of
transactions permitted by this Agreement).

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 3.2(A) and (B) have been satisfied. If Agent has a reasonable basis for
believing an Event of Default or Unmatured Default may have occurred and is
continuing or that the Borrower is not able to make one or more of the
representations and warranties set forth in Article IV, Agent may


39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

require a duly completed officer’s certificate in substantially the form of
Exhibit F hereto as a condition to making an Advance.

3.3      Condition Precedent to Additional Advance. Notwithstanding anything to
the contrary in this Agreement, Agent (on behalf of the Lenders) shall be under
no obligation to make an Advance to the Borrower hereunder, until and unless the
following requirements shall have been satisfied:

(i)       There shall exist no Liens on the Collateral other than Permitted
Existing Liens and those Permitted Existing Liens appearing on Schedule 1.1.3
marked with an asterisk shall have been released and or terminated, and the
Borrower shall have confirmed delivery of such releases, UCC-3 termination
statements or other documentation reasonably requested by the Agent evidencing
such release or termination; and

(ii)      The loss payable endorsements referenced in Section 5.2(G) shall have
been delivered to Agent.

3.4      Obligations to Purchase Advances. Notwithstanding any term or condition
of this Agreement to the contrary, if, on the date that any Advance is made by
Ford Credit pursuant to Section 2.1(A), the Agent deemed each of the conditions
in Sections 3.1 and 3.2 applicable to such Advance satisfied or waived in
accordance with this Agreement, then each Lender other than Ford Credit shall be
obligated to purchase Advances pursuant to Section 2.1(B) regardless of whether
such conditions have been satisfied or waived as of the date such purchase under
Section 2.1(B) is required to be made.

ARTICLE IV: REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to the Lenders as of the date
hereof and as of the Effective Date:

4.1      Organization; Corporate Powers.  The Borrower and each of its
Subsidiaries (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is duly qualified to do business
and is in good standing under the laws of each jurisdiction in which failure to
be so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect, and (iii) has all requisite corporate, company or
partnership power and authority to own, operate and encumber its property and to
conduct its business as presently conducted and as proposed to be conducted.

4.2      Authority.

(A)     The execution, delivery, performance and filing, as the case may be, of
each of the Transaction Documents which must be executed or filed by the
Borrower or any of its Subsidiaries or which have been executed or filed as
required by this Agreement and to which the Borrower or any of its Subsidiaries
is party, and the consummation of the transactions contemplated thereby, have
been duly approved by the respective boards of directors or managers, or by the
partners, as applicable, and, if necessary, the shareholders, members or
partners, as applicable, of the Borrower and its Subsidiaries, and such
approvals have not been rescinded. No other corporate, company or partnership
action or proceeding on the part of the Borrower or its Subsidiaries is
necessary to consummate such transactions.


40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)      Each of the Transaction Documents to which the Borrower or any of its
Subsidiaries is a party has been duly executed, delivered or filed, as the case
may be, by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, is in full force and effect
and no material term or condition thereof has been amended, modified or waived
without the prior written consent of the Required Lenders, and the Borrower and
its Subsidiaries have, and, to the best of the Borrower’s and its Subsidiaries’
knowledge, all other parties thereto have, performed and complied with all the
material terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by such parties on or before the date
hereof, and no unmatured default, default or breach of any material covenant by
any such party exists thereunder.

4.3      No Conflict; Governmental Consents.  The execution, delivery and
performance of each of the Loan Documents and other Transaction Documents to
which the Borrower or any of its Subsidiaries is a party do not and will not (i)
conflict with the Charter Documents of the Borrower or any such Subsidiary, (ii)
constitute a tortious interference with any Contractual Obligation of any Person
or conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of the Borrower or any such Subsidiary, or require termination of any
Contractual Obligation, (iii) result in or require the creation or imposition of
any Lien whatsoever upon any of the property or assets of the Borrower or any
such Subsidiary, other than Liens permitted by the Loan Documents, or (iv)
require any approval of the Borrower’s or any such Subsidiary’s shareholders
except such as have been obtained. The execution, delivery and performance of
each of the Transaction Documents to which the Borrower or any of its
Subsidiaries is a party do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, including under any Environmental Property Transfer Act,
except (i) filings, consents or notices which have been made, obtained or given,
or which, if not made, obtained or given, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect and (ii) filings
necessary to create or perfect security interests in the Collateral.

4.4      Financial Statements.  All balance sheets, statements of profit and
loss and other financial data that have been given to each Lender by or on
behalf of Borrower and the Subsidiaries (the “Financial Information”) are
complete and correct in all material respects, accurately present the financial
condition of Borrower and the Subsidiaries as of the dates, and the results of
its operations for the periods specified in the Financial Information, and have
been prepared in accordance with generally accepted accounting principles
consistently followed throughout the periods covered thereby. Except as
specifically disclosed (as to creditor, debtor, amount and security) by the
Financial Information, Borrower and Subsidiaries do not have outstanding any
loan or indebtedness, direct or contingent, to any party, other than the
indebtedness due and owing to Lenders, and none of its assets is subject to any
security interest, lien or other encumbrance in favor of anyone other than Agent
(except for the Permitted Existing Liens). There has been no change in the
assets, liabilities or financial condition of Borrower from that set forth in
the Financial Information other than changes in the ordinary course of affairs,
none of which changes has been materially adverse to Borrower. After giving
effect to the Acquisitions, neither Borrower nor any of the Guarantors are or
will be rendered insolvent by the indebtedness incurred in connection therewith,
will be left with unreasonably small capital with which to engage its business
or will have incurred debts beyond its ability to pay such debts as they mature.


41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.5      No Material Adverse Change  As of the Effective Date, and since the
date hereof, there has occurred no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.

4.6      Taxes.

(A)     Tax Examinations.  All material deficiencies which have been asserted
against the Borrower or any of the Borrower’s Subsidiaries as a result of any
federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and as of the date hereof
no issue has been raised by any taxing authority in any such examination which,
by application of similar principles, reasonably can be expected to result in
assertion by such taxing authority of a material deficiency for any other year
not so examined which has not been reserved for in the Borrower’s consolidated
financial statements to the extent, if any, required by Agreement Accounting
Principles.

(B)      Payment of Taxes.  All tax returns and reports of the Borrower and its
Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles or for which the failure to file could not be
reasonably expected to result in the payment of amounts by the Borrower and its
Subsidiaries in the aggregate in excess of $2,500,000.00. The Borrower has no
knowledge of any proposed tax assessment against the Borrower or any of its
Subsidiaries that will have or could reasonably be expected to have a Material
Adverse Effect.

4.7      Litigation; Loss Contingencies and Violations.  There is no action,
suit, proceeding, arbitration or (to the Borrower’s knowledge after diligent
inquiry) investigation before or by any Governmental Authority or private
arbitrator pending or, to the Borrower’s knowledge after diligent inquiry,
threatened against the Borrower or any of its Subsidiaries or any property of
any of them (i) challenging the validity or the enforceability of any material
provision of the Transaction Documents or (ii) which will have or could
reasonably be expected to have a Material Adverse Effect. There is no material
loss contingency within the meaning of Agreement Accounting Principles that has
not been reflected in the consolidated financial statements of the Borrower and
its Subsidiaries prepared and delivered pursuant to Section 5.1(A) for the
fiscal period during which such material loss contingency was incurred. Neither
the Borrower nor any of its Subsidiaries is (a) in violation of any applicable
Requirements of Law which violation will have or could reasonably be expected to
have a Material Adverse Effect, or (b) subject to or in default with respect to
any final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which will
have or could reasonably be expected to have a Material Adverse Effect.

4.8      Subsidiaries. Schedule 4.8 to this Agreement (i) contains a description
as of the Effective Date (or as of the date of any supplement thereto) of the
corporate structure of, the Borrower and its Subsidiaries and any other Person
in which the Borrower or any of its Subsidiaries holds an Equity Interest; and
(ii) accurately sets forth as of the Effective Date (or as of the date of any
supplement thereto) (a) the correct legal name, the jurisdiction of
incorporation or formation and the jurisdictions in which each of the Borrower
and the Subsidiaries of the Borrower is qualified to transact business as a
foreign corporation or other


42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

foreign entity and (b) a summary of the direct and indirect partnership, joint
venture, or other Equity Interests, if any, of the Borrower and each Subsidiary
of the Borrower in any Person that is not a corporation. After the formation or
acquisition of any New Subsidiary permitted under Section 5.3(F)(ii), if
requested by the Agent, the Borrower shall provide a supplement to Schedule 4.8
to this Agreement. None of the issued and outstanding Capital Stock of the
Borrower or any of its Subsidiaries is subject to any redemption or repurchase
agreement. The outstanding Capital Stock of the Borrower and each of the
Borrower’s Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable. The Borrower has no Subsidiaries other than (i) the Subsidiaries
set forth on Schedule 4.8 and (ii) any Subsidiaries acquired in connection with
a Permitted Acquisition, in connection with which the Borrower shall have
provided all of the documents, instruments and agreements as required by this
Agreement.

4.9      ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived. Neither the Borrower nor any member of the Controlled
Group has incurred any material liability to the PBGC, which remains outstanding
other than the payment of premiums, and there are no premium payments that have
become due which are unpaid. Schedule B to the most recent annual report filed
with the IRS with respect to each Benefit Plan and, if so requested, furnished
to the Lender, is complete and accurate. Since the date of each such Schedule B,
there has been no material adverse change in the funding status or financial
condition of the Benefit Plan relating to such Schedule B. Neither the Borrower
nor any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan or (ii) made a complete or
partial withdrawal under Sections 4203 or 4205 of ERISA from a Multiemployer
Plan, in either event which could result in any material liability. Neither the
Borrower nor any member of the Controlled Group has failed to make a required
installment or any other required payment under Section 412 of the Code, in
either case involving any material amount, on or before the due date for such
installment or other payment. Neither the Borrower nor any member of the
Controlled Group is required to provide security to a Benefit Plan under Section
401(a)(29) of the Code due to a Plan amendment that results in an increase in
current liability for the plan year. Neither the Borrower nor any of its
Subsidiaries maintains or contributes to any employee welfare benefit plan
within the meaning of Section 3(1) of ERISA, which provides benefits to
employees after termination of employment other than as required by Section 601
of ERISA. Each Plan which is intended to be qualified under Section 401(a) of
the Code as currently in effect is so qualified, and each trust related to any
such Plan is exempt from federal income tax under Section 501(a) of the Code as
currently in effect. The Borrower and all Subsidiaries are in compliance in all
material respects with the responsibilities, obligations and duties imposed on
them by ERISA and the Code with respect to all Plans. Neither the Borrower nor
any of its Subsidiaries nor any fiduciary of any Plan has engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
which could reasonably be expected to subject the Borrower or any Dealership
Guarantor to material liability. Neither the Borrower nor any member of the
Controlled Group has taken or failed to take any action that would constitute or
result in a Termination Event, which action or inaction could reasonably be
expected to subject the Borrower to material liability. Neither the Borrower nor
any Subsidiary is subject to any liability under Sections 4063, 4064, 4069, 4204
or 4212(c) of ERISA and no other member of the Controlled Group is subject to
any liability under Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA which
could reasonably be expected to subject the Borrower or any Dealership Guarantor
to material liability. Neither the Borrower nor any of its Subsidiaries has, by
reason of the transactions contemplated hereby, any obligation to make any
payment to any employee pursuant to any Plan or existing contract or
arrangement. For purposes of this Section 4.9 “material” means any noncompliance
or basis for liability which could reasonably be


43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

likely to subject the Borrower or any of its Subsidiaries to liability
individually or in the aggregate for all such matters in excess of
$2,500,000.00.

4.10    Accuracy of Information.  The information, exhibits and reports
furnished by or on behalf of the Borrower and any of its Subsidiaries to the
Lenders in connection with the negotiation of, or compliance with, the Loan
Documents, the representations and warranties of the Borrower and its
Subsidiaries contained in the Transaction Documents, and all certificates and
documents delivered to the Lenders pursuant to the terms thereof, taken as a
whole, do not contain as of the date furnished any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained herein or therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.

4.11    Securities Activities.  Neither the Borrower nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

4.12    Material Agreements.  Neither the Borrower nor any of its Subsidiaries
is a party to any Contractual Obligation or subject to any charter or other
corporate restriction that individually or in the aggregate will have or could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has received notice or has knowledge that (i) it is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate will not have or could not
reasonably be expected to have a Material Adverse Effect.

4.13    Compliance with Laws and Franchise Agreements.  The Borrower and its
Subsidiaries are in compliance with all Requirements of Law applicable to them
and their respective businesses, in each case where the failure to so comply
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. The execution, delivery and performance by each Sonic Dealership
of any Loan Document to which it is a party does not and will not conflict with
the franchise agreement to which it is a party. Each Sonic Dealership is
operating under a valid and enforceable franchise agreement.

4.14    Assets and Properties.  The Borrower and each of its Subsidiaries has
good and marketable title to all of its assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its leased assets (except insofar as marketability may be limited by any laws
or regulations of any Governmental Authority affecting such assets), except
where the failure to have any such title will not have or could not reasonably
be expected to have a Material Adverse Effect, and all such assets and property
are free and clear of all Liens, except Liens permitted under Section 5.3(C).
Substantially all of the assets and properties owned by, leased to or used by
the Borrower and/or each such Subsidiary of the Borrower are in adequate
operating condition and repair, ordinary wear and tear excepted. Neither this
Agreement nor any other Transaction Document, nor any transaction contemplated
under any such agreement, will affect any right, title or interest of the
Borrower or such Subsidiary in and to any of its assets in a manner that will
have or could reasonably be expected to have a Material Adverse Effect.


44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.15    Statutory Indebtedness Restrictions.  Neither the Borrower nor any of
its Subsidiaries is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal, state or local statute,
ordinance or regulation which limits its ability to incur indebtedness or its
ability to consummate the transactions contemplated hereby.

4.16    Insurance.  The Borrower’s and its Subsidiaries’ insurance policies and
programs reflect coverage that is reasonably consistent with prudent industry
practice.

4.17    Labor Matters.  As of the date hereof, to the Borrower’s and its
Subsidiaries’ knowledge, there are no material labor disputes to which the
Borrower or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities.

4.18    Acquisitions.  As of the Effective Date and as of the date of each
Acquisition, all material conditions precedent to, all consents from applicable
Governmental Authorities, and all other material consents necessary to permit,
the Acquisitions pursuant to the Acquisition Documents have been or will be
satisfied or waived by the Borrower with the prior written consent of the
Lender.

4.19    Environmental Matters. (A) (i) The operations of the Borrower and its
Subsidiaries comply in all material respects with Environmental, Health or
Safety Requirements of Law;

(ii)       the Borrower and its Subsidiaries have all material permits, licenses
or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;

(iii)     neither the Borrower, any of its Subsidiaries nor any of their
respective present property or operations, or, to the best of, the Borrower’s or
any of its Subsidiaries’ knowledge, any of their respective past property or
operations, are subject to or the subject of, any investigation known to the
Borrower or any of its Subsidiaries, any judicial or administrative proceeding,
order, judgment, decree, settlement or other agreement respecting: (a) any
material violation of Environmental, Health or Safety Requirements of Law; (b)
any material remedial action; or (c) any material claims or liabilities arising
from the Release or threatened Release of a Contaminant into the environment;

(iv)      there is not now, nor to the best of the Borrower’s or any of its
Subsidiaries’ knowledge has there ever been on or in the property of the
Borrower or any of its Subsidiaries any landfill, waste pile, underground
storage tanks, aboveground storage tanks, surface impoundment or hazardous waste
storage facility of any kind, any polychlorinated biphenyls (PCBs) used in
hydraulic oils, electric transformers or other equipment, or any asbestos
containing material that in the case of any of the foregoing could be reasonably
expected to result in any material claims or liabilities; and

(v)       neither the Borrower nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.


45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)      For purposes of this Section 4.19 “material” means any noncompliance or
basis for liability which could reasonably be likely to subject the Borrower or
any of its Subsidiaries to liability individually or in the aggregate in excess
of $5,000,000.00.

4.20    Benefits.  The Borrower, each of its Subsidiaries and Sonic Financial
will benefit from the financing arrangement established by this Agreement. Each
Lender has stated and the Borrower acknowledges that, but for the agreement by
Borrower, Sonic Financial and each Guarantor to execute and deliver the Loan
Documents, no Lender would have made available the credit facilities established
hereby on the terms set forth herein.

4.21    Solvency.  Before and after giving effect to the execution, delivery and
performance of the Transaction Documents and at the time of each Advance, the
Borrower and each of its Subsidiaries are Solvent (it being understood that for
purposes of this Section 4.21, “Subsidiary” does not include any Subsidiary of
Borrower which has assets with a value of less than $1,000,000 if the total
value of all assets of all Subsidiaries which are not Solvent at the time of a
given Advance is less than $5,000,000; provided, however, that Borrower must
identify each such Subsidiary to Agent in writing at the time of delivery of the
proposed Borrowing Notice being delivered in connection with the requested
Advance).

4.22    Retail Contracts.  (A) No legal or governmental proceedings are pending
which would reasonably be seen as likely to materially impair the value of the
Retail Contracts taken as a whole, and to the knowledge of Borrower and HMC
Finance, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(B)      each Retail Contract shall represent the genuine, legal, valid, and
binding payment obligation in writing of the Obligor, enforceable by the holder
thereof in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditor’s rights generally.

(C)      the Obligor on each Retail Contract has obtained or agreed to obtain
physical damage insurance covering the Financed Vehicles financed pursuant to
the applicable Retail Contract.

(D)     the numerical data relating to the characteristics of the Retail
Contracts contained in the Borrower’s and the Affiliated Dealers’ financial
statements provided to Lender are true and correct in all material respects.

(E)      each Retail Contract constitutes “chattel paper” or “electronic chattel
paper” as each is defined in the UCC.

(F)      there is only one original executed copy of each Retail Contract.


46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V: COVENANTS

The Borrower covenants and agrees that so long as any Commitment is outstanding
and thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations, but including Floor Plan Indebtedness owed to
any Lender or any of its Subsidiaries or Affiliates), unless each Lender shall
otherwise give its prior written consent:

5.1      Reporting.  The Borrower shall:

(A)     Financial Reporting.  Furnish to Agent (with sufficient copies for each
Lender), or with respect to Subsection (iii) below, to each Lender in the manner
more particularly set forth therein:

(i)        Quarterly Reports.  As soon as practicable, and in any event within
forty five (45) days after the end of each fiscal quarter in each fiscal year,
the consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such period and the related consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, certified by the chief financial officer of the Borrower on
behalf of the Borrower as fairly presenting the consolidated financial position
of the Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flows for the periods indicated in accordance with
Agreement Accounting Principles, subject to normal year end adjustments.

(ii)       Annual Reports.  As soon as practicable, and in any event within
ninety (90) days after the end of each fiscal year, (a) the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year and (b)
an audit report on the items listed in clause (a) hereof of independent
certified public accountants of recognized national standing, which audit report
shall be unqualified and shall state that such financial statements fairly
present the consolidated financial position of the Borrower and its Subsidiaries
as of the dates indicated and the results of their operations and cash flows for
the periods indicated in conformity with Agreement Accounting Principles and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by any management letter prepared by the above-referenced
accountants.

(iii)     Monthly Statements.  As soon as practicable after a Lender’s request,
and in any event within five (5) Business Days after such request, with respect
to any Sonic Dealership, certified copies of direct (factory) statements
provided by such Sonic Dealership to a manufacturer, and with respect to any
Non-Dealership Guarantor, certified Financial Information.

(iv)      Officer’s Certificate.  Together with each delivery of any financial
statement pursuant to clauses (i) and (ii) of this Section 5.1(A), an Officer’s
Certificate of the Borrower, substantially in the form of Exhibit F attached
hereto and made a part hereof, stating that no Event of Default or Unmatured
Default exists, or if any Event of


47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Default or Unmatured Default exists, stating the nature and status thereof and
setting forth (a) such financial statements and information as shall be
reasonably acceptable to the Lender and (b) a valuation of the Collateral.

(v)       Liquidation Report.  Within twenty (20) Business Days after the end of
each fiscal quarter, or at such other frequency as Agent may request from time
to time, reports covering the BHPH Collateral, which include: (a) trial balance
of customer contracts, certified as true and accurate by an authorized corporate
officer of HMC Finance, (b) customer delinquency report, (c) loss experience
analysis, (d) paid off contracts report, (e) charged off contracts report, (f)
repossession report, (g) auction report, (h) new contracts report, (i) cash and
transaction report, and (j) systems security features.

(vi)      Agreed Upon Procedures Report.  As soon as practicable, and in any
event within ninety (90) days after the end of each fiscal year, an agreed upon
procedures report (with respect to the BHPH Collateral) from an independent
outside accounting firm, acceptable to Lender.

(vii)     Consolidating Statements.  Such consolidating statements, as any
Lender may from time to time reasonably request.

(viii)     Miscellaneous.  Such other statements respecting written lending,
leasing and underwriting standards and/or guidelines, as Lender may from time to
time reasonably request.

(B)      Notice of Event of Default.  Promptly upon any of the chief executive
officer, chief operating officer, chief financial officer, treasurer or
controller of the Borrower or any of its Subsidiaries obtaining knowledge (i) of
any condition or event which constitutes an Event of Default or Unmatured
Default, or (ii) that any Person has given any written notice to the Borrower or
any Subsidiary of the Borrower or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 6.1(E),
deliver to the Agent a notice specifying (a) the nature and period of existence
of any such claimed default, Event of Default, Unmatured Default, condition or
event, (b) the notice given or action taken by such Person in connection
therewith, and (c) what action the Borrower has taken, is taking and proposes to
take with respect thereto.

(C)      Lawsuits.  (i) Promptly upon the Borrower obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries, which
action, suit, proceeding, governmental investigation or arbitration exposes, or
in the case of multiple actions, suits, proceedings, governmental investigations
or arbitrations arising out of the same general allegations or circumstances
which expose, in the Borrower’s reasonable judgment, the Borrower or any of its
Subsidiaries to liability in an amount aggregating $5,000,000.00 or more, give
written notice thereof to Agent and provide such other information as may be
reasonably available to enable each Lender and its respective counsel to
evaluate such matters; and (ii) in addition to the requirements set forth in
clause (i) of this Section 5.1(C), upon request of Agent, promptly give written
notice of the status of any action, suit, proceeding, governmental investigation
or arbitration covered by a report delivered pursuant to clause (i) above or
disclosed in any filing with the Commission and provide such other information
as may be reasonably available to it that would not violate any attorney-client


48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

privilege by disclosure to each Lender and the Agent to enable each Lender or
the Agent and its counsel to evaluate such matters.

(D)     ERISA Notices.  Deliver or cause to be delivered to Agent, at the
Borrower’s expense, the following information and notices as soon as reasonably
possible, and in any event:

(i)        (a) within ten (10) Business Days after the Borrower obtains
knowledge that a Termination Event has occurred, a written statement of the
chief financial officer of the Borrower describing such Termination Event and
the action, if any, which the Borrower has taken, is taking or proposes to take
with respect thereto, and when known, any action taken or threatened by the IRS,
DOL or PBGC with respect thereto and (b) within ten (10) Business Days after any
member of the Controlled Group obtains knowledge that a Termination Event has
occurred which could reasonably be expected to subject the Borrower or any
member of the Controlled Group to liability individually or in the aggregate in
excess of $2,500,000.00, a written statement of the chief financial officer of
the Borrower describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

(ii)       within ten (10) Business Days after the Borrower or any of its
Subsidiaries obtains knowledge that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Code) has occurred, a statement of
the chief financial officer of the Borrower describing such transaction and the
action which the Borrower or such Subsidiary has taken, is taking or proposes to
take with respect thereto;

(iii)     within ten (10) Business Days after the Borrower or any of its
Subsidiaries receives notice of any unfavorable determination letter from the
IRS regarding the qualification of a Plan under Section 401(a) of the Code,
copies of each such letter;

(iv)      within ten (10) Business Days after the filing thereof with the IRS, a
copy of each funding waiver request filed with respect to any Benefit Plan and
all communications received by the Borrower or a member of the Controlled Group
with respect to such request;

(v)       within ten (10) Business Days after receipt by the Borrower or any
member of the Controlled Group of the PBGC’s intention to terminate a Benefit
Plan or to have a trustee appointed to administer a Benefit Plan, copies of each
such notice;

(vi)      within ten (10) Business Days after receipt by the Borrower or any
member of the Controlled Group of a notice from a Multi-employer Plan regarding
the imposition of withdrawal liability, copies of each such notice;

(vii)    within ten (10) Business Days after the Borrower or any member of the
Controlled Group fails to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or payment, a notification of such failure; and


49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii)      within ten (10) Business Days after the Borrower or any member of
the Controlled Group knows or has reason to know that (a) a Multi-employer Plan
has been terminated, (b) the administrator or plan sponsor of a Multi-employer
Plan intends to terminate a Multi-employer Plan, or (c) the PBGC has instituted
or will institute proceedings under Section 4042 of ERISA to terminate a
Multi-employer Plan.

For purposes of this Section 5.1(D), the Borrower, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the Administrator of any Plan of which the Borrower or any member of the
Controlled Group or such Subsidiary is the plan sponsor.

(E)      Labor Matters.  Notify Agent in writing, promptly upon the Borrower’s
learning thereof, of (i) any material labor dispute to which the Borrower or any
of its Subsidiaries may become a party, including, without limitation, any
strikes, lockouts or other disputes relating to such Persons’ plants and other
facilities and (ii) any material liability incurred under the Worker Adjustment
and Retraining Notification Act with respect to the closing of any plant or
other facility of the Borrower or any of its Subsidiaries.

(F)      Other Indebtedness.  Deliver to Agent (i) a copy of each notice or
communication regarding potential or actual defaults (including any accompanying
officer’s certificate) delivered by or on behalf of the Borrower or any of its
Subsidiaries to the holders of funded Indebtedness pursuant to the terms of the
agreements governing such Indebtedness, such delivery to be made at the same
time and by the same means as such notice or other communication is delivered to
such holders, and (ii) a copy of each notice or other communication regarding
potential or actual defaults received by the Borrower or any of its Subsidiaries
from the holders of funded Indebtedness pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Borrower or any such Subsidiary.

(G)     Other Reports.  Deliver or cause to be delivered to Agent copies of all
financial statements, reports and notices, if any, sent or made available
generally by the Borrower to its securities holders or filed with the Commission
by the Borrower, all press releases made available generally by the Borrower or
any of the Borrower’s Subsidiaries to the public concerning material
developments in the business of the Borrower or any such Subsidiary and all
notifications received from the Commission by the Borrower or its Subsidiaries
pursuant to the Securities Exchange Act of 1934 and the rules promulgated
thereunder (other than customary comment letters received in connection with
registration statements or other routine communications between the Commission
and the Borrower).

(H)     Environmental Notices.  As soon as possible and in any event within ten
(10) days after receipt by the Borrower or any of its Subsidiaries, a copy of
(i) any notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release by the
Borrower, any of its Subsidiaries, or any other Person of any Contaminant into
the environment, and (ii) any notice alleging any violation of any
Environmental, Health or Safety Requirements of Law by the Borrower or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Borrower or any Subsidiary to
liability individually or in the aggregate in excess of $5,000,000.00.

(I)     Other Information.  Promptly upon receiving a request therefore from
Agent, prepare and deliver to Agent such other information with respect to the
Borrower, any of its Subsidiaries,


50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or the Collateral, including, without limitation, schedules identifying and
describing the Collateral and any dispositions thereof, as from time to time may
be reasonably requested by Agent.

5.2      Affirmative Covenants.

(A)     Existence, Etc.  Except for mergers permitted pursuant to Section
5.3(H), the Borrower shall, and shall cause each of its Subsidiaries to, at all
times maintain its corporate company or partnership existence, as applicable,
and preserve and keep, or cause to be preserved and kept, in full force and
effect its rights and franchises material to its businesses.

(B)      Powers; Conduct of Business.  The Borrower shall, and shall cause each
of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.

(C)      Compliance with Laws, Etc.  The Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing, unless failure to
comply or obtain could not reasonably be expected to have a Material Adverse
Effect.

(D)     Payment of Taxes and Claims; Tax Consolidation.  The Borrower shall pay,
and cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 5.3(C)) upon any of the Borrower’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor. The Borrower will not, nor
will it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any other Person other than the consolidated
return of the Borrower.

(E)      Insurance.  The Borrower shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, insurance policies and programs reflecting coverage that is
reasonably consistent with prudent industry practice.

(F)      Inspection of Property; Books and Records; Discussions.  The Borrower
shall permit and cause each of the Borrower’s Subsidiaries to permit, any
authorized representative(s) designated by Agent or any Lender to visit and
inspect any of the properties of the Borrower or any of its Subsidiaries, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby or by the


51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acquisitions (including, without limitation, in connection with environmental
compliance, hazard or liability), and to discuss their affairs, finances and
accounts with their officers and independent certified public accountants, all
upon reasonable notice and at such reasonable times during normal business
hours, as often as may be reasonably requested; provided, that while no Event of
Default exists, all of the foregoing shall be at the joint expense of the
Lenders. The Borrower shall keep and maintain, and cause each of the Borrower’s
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities, including, without limitation,
transactions and other dealings with respect to the Collateral. If an Event of
Default has occurred and is continuing, the Borrower, upon the request of Agent
or any Lender, shall turn over any such records to Agent, such Lender, or their
respective representatives.

(G)     Insurance and Condemnation Proceeds.  The Borrower directs (and, if
applicable, shall cause its Subsidiaries to direct) all insurers under policies
of property damage, boiler and machinery and business interruption insurance and
payors of any condemnation claim or award relating to the property to pay all
proceeds payable under such policies or with respect to such claim or award for
any loss with respect to the Collateral directly to Agent (for the benefit of
the Lenders); provided, however, in the event that such proceeds or award are
less than $250,000.00 (“Excluded Proceeds”), unless an Event of Default shall
have occurred and be continuing, Agent shall remit such Excluded Proceeds to the
Borrower or Subsidiary, as applicable. Each such policy shall contain a
long-form loss-payable endorsement naming Agent (for the benefit of the Lenders)
as loss payee, which endorsement shall be in form and substance acceptable to
Agent. Agent shall, upon receipt of such proceeds (other than Excluded Proceeds)
and at the Borrower’s direction, either apply the same to the principal amount
of the Advances outstanding at the time of such receipt and create a
corresponding reserve against the Commitment in an amount equal to such
application (the “Decision Reserve”) or hold them as cash collateral for the
Obligations in an interest bearing account. For up to 150 days from the date of
any loss (the “Decision Period”), the Borrower may notify Agent that it intends
to restore, rebuild or replace the property subject to any insurance payment or
condemnation award and shall, as soon as practicable thereafter, provide Agent
detailed information, including a construction schedule and cost estimates.
Should an Event of Default occur at any time during the Decision Period, should
the Borrower notify Agent that it has decided not to rebuild or replace such
property during the Decision Period, or should the Borrower fail to notify Agent
of the Borrower’s decision during the Decision Period, then the amounts held as
cash collateral pursuant to this Section 5.2(G) or as the Decision Reserve shall
be applied as a mandatory prepayment of the Advances pursuant to Section 2.2(B).
Proceeds held as cash collateral pursuant to this Section 5.2(G) or constituting
the Decision Reserve shall be disbursed as payments for restoration, rebuilding
or replacement of such property become due; provided, however, should an Event
of Default occur after the Borrower has notified Agent that it intends to
rebuild or replace the property, the Decision Reserve or amounts held as cash
collateral shall be applied as a mandatory prepayment of the Advances pursuant
to Section 2.2(B). In the event the Decision Reserve is to be applied as a
mandatory prepayment to the Advances, the Borrower shall be deemed to have
requested Advances in an amount equal to the Decision Reserve, and such Advances
shall be made regardless of any failure of the Borrower to meet the conditions
precedent set forth in Article III. Upon completion of the restoration,
rebuilding or replacement of such property, the unused proceeds shall constitute
net cash proceeds of an Asset Sale and shall be applied as a mandatory
prepayment of the Advances pursuant to Section 2.2(B).


52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(H)     ERISA Compliance.  The Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans, if any,
to comply in all material respects with the provisions of ERISA, the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
where the failure to comply will not or could not reasonably be expected to
subject the Borrower and its Subsidiaries to liability individually or in the
aggregate in excess of $2,500,000.00.

(I)     Maintenance of Property.  The Borrower shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 5.2(I) shall prevent the
Borrower from discontinuing the operation or maintenance of any of such property
if such discontinuance is, in the judgment of the Borrower, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to any Lender.

(J)     Environmental Compliance.  The Borrower and its Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance could not reasonably be expected to subject the Borrower and
its Subsidiaries to liability individually or in the aggregate in excess of
$5,000,000.00. Neither the Borrower nor any of its Subsidiaries shall be the
subject of any proceeding or investigation pertaining to (i) the Release by the
Borrower or any of its Subsidiaries of any Contaminant into the environment or
(ii) the liability of the Borrower or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, which, in
either case, subjects or is reasonably likely to subject the Borrower and its
Subsidiaries individually or in the aggregate to liability in excess of the
amount set forth above.

(K)     Use of Proceeds.  Except as otherwise provided in Section 2.1 (A)
hereof, the Borrower shall use the proceeds of Advances to (i) fund Permitted
Acquisitions and (ii) provide funds for working capital needs and other general
corporate purposes of the Borrower. The proceeds of Advances hereunder may not
be used to make any mandatory prepayment under Section 2.2(B). The Borrower will
not, nor will it permit any Subsidiary to, use any of the proceeds of the Loans
to purchase or carry any “Margin Stock” or to make any Acquisition, other than
any Permitted Acquisition pursuant to Section 5.3(F).

(L)     Addition of Guarantors.

(i)        Dealership Guarantors and Subsidiary Holding Company Guarantors.  The
Borrower shall cause each present and future Subsidiary Holding Company and each
Sonic Dealership which has not heretofore provided a Subsidiary Holding Company
Guaranty or a Dealership Guaranty to Agent, to deliver to Agent a Subsidiary
Holding Company Guaranty, in the form of Exhibit C-2, or a Dealership Guaranty,
in the form of Exhibit C-1, a Subsidiary Holding Company Security Agreement, in
the form of Exhibit D-2, or a Dealership Security Agreement, in the form of
Exhibit D-1, UCC-1 Financing Statements, an acknowledgment to be bound by the
Cross-Default Agreement, and an acknowledgment to be bound by the Contribution
Agreement, together with appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to Agent. Each
Subsidiary


53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Holding Company and each Sonic Dealership shall provide such Subsidiary Holding
Company Guaranty or Dealership Guaranty and Collateral Documents prior to or
simultaneously with its Acquisition.

(ii)       Non-Dealership Guarantors.  The Borrower may, but shall not be
obligated to, designate from time to time by written notice to Agent, additional
Subsidiaries whose principal line of business is incidental to the retail sales
of automobiles and related services, to guaranty the Obligations as
“Non-Dealership Guarantors.” Upon such designation, Borrower will cause each
such Non-Dealership Guarantor to deliver to Agent a Non-Dealership Guaranty, in
the form of Exhibit C-3, a Non-Dealership Security Agreement, in the form of
Exhibit D-3, UCC-1 Financing Statements, an acknowledgment to be bound by the
Cross-Default Agreement, and an acknowledgment to be bound by the Contribution
Agreement, together with appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to Agent.

(M)     Franchise Agreements.  The Borrower shall use commercially reasonable
efforts to obtain waivers under existing and future franchise agreements on
terms and conditions acceptable to the Lenders sufficient to permit the security
interests and liens contemplated hereunder. To the extent any franchise
agreement materially limits the security interests and liens contemplated
hereunder or under any Collateral Document, the Borrower shall notify the Agent
of such restriction or limitation and to the extent such franchise agreement
relates to an Acquisition to be effected by the Borrower, prior to such
Acquisition becoming a Permitted Acquisition, the Required Lenders shall have
provided their written approval of such franchise agreement.

(N)     Pledge of Capital Stock.  The Borrower shall, and shall cause each of
the Subsidiary Holding Companies and any Subsidiary owning any Capital Stock in
an Non-Dealership Guarantor to pledge to and grant Agent (for the benefit of the
Lenders) a first perfected security interest in all of its Capital Stock in each
Sonic Dealership and/or other Subsidiary Holding Company and/or Non-Dealership
Guarantor, as the case may be; provided, however, such Capital Stock will be
required to be pledged only to the extent permitted by the manufacturer under
the applicable franchise agreement, framework agreement or other agreement with
the relevant manufacturer. In the event that a manufacturer refuses to consent
to the pledge by the Borrower or a Subsidiary Holding Company of the Borrower’s
or Subsidiary Holding Companies’ Capital Stock in a Sonic Dealership, the
Borrower and/or Subsidiary Holding Company must execute a Waiver, Guaranty and
Disbursement Agreement.

(O)     HMC Finance Retail Contracts.      Borrower shall cause HMC Finance to

(i)       stamp each Retail Contract with a notation, in order to perfect the
Agent’s security interest, containing such language as Agent may require to
indicate Agent’s valid first lien, and/or at Agent’s sole discretion, Agent or
its authorized agent may take possession of the Retail Contracts.

(ii)      purchase only those Retail Contracts originating from an Affiliated
Dealer.

(iii)     purchase only those Retail Contracts which (a) were originated by an
Affiliated Dealer in the state in which the applicable Affiliated Dealer
conducts business for the retail sale of a Financed Vehicle in the ordinary
course of such Affiliated Dealer’s business, (b) were fully and properly
executed by the parties thereto, (c) were originated by an Affiliated Dealer


54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with whom HMC Finance is operating under an existing agreement and (d) were
validly assigned by such Affiliated Dealer to HMC Finance.

(iv)     purchase only those Retail Contracts which (a) create a valid,
subsisting, and enforceable first priority security interest in favor of the
Affiliated Dealer in the Financed Vehicle, (b) contain customary and enforceable
provisions such that the rights and remedies of the holder thereof shall be
adequate for realization against the collateral, and (c) provide for, in the
event that such Retail Contract is prepaid, a prepayment that fully pays the
principal balance.

(v)      purchase only those Retail Contracts originated pursuant to the sale of
a Financed Vehicle which such sale complied (at the time it was originated or
made) and shall comply (at the execution of this Agreement) in all material
respects with all requirements of applicable federal, state, and local laws, and
the regulations thereunder, including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations B, M and Z, and the State adaptations of the National Consumer Act
and of the Uniform Consumer Credit Code, and other consumer credit laws and
equal credit opportunity and disclosure laws.

(vi)     keep the Retail Contracts at HMC Finance’s Address, unless otherwise
directed by Agent, in a reasonably secured area, protected by fire, and with
adequate protection to resume business in a reasonable amount of time, in case
of loss.

(vii)    maintain accounts and records as to each Retail Contract accurately and
in sufficient detail to permit the reader thereof to know at any time the status
of each Retail Contract, including payments and recoveries made and payments
owing (and the nature of each).

(viii)   give to any prospective purchaser, lender, or other transferee,
computer tapes, records, or print-outs (including restored from back-up
archives), which, if containing references in any manner whatsoever to any
Retail Contract shall indicate clearly that Agent has a first and valid lien
against such Retail Contract, if at any time HMC Finance propose to sell, grant
a security interest in, or otherwise transfer any interest in the Retail
Contracts to any prospective purchaser, lender, or other transferee.

(ix)     defend the rights, title, and interest of the Agent in, to and under
such Retail Contracts against all claims of third parties claiming through or
under the HMC Finance, and Borrower shall join in such defense.

(x)      cause the Affiliated Dealers to use only such retail contracts as will
have been approved by Agent in writing, it being understood, however, that any
such approval shall not indicate compliance with any applicable laws or with
this Agreement.

(xi)     promptly notify Agent in writing of any material change occurring in or
to the BHPH Collateral, including any event causing a material loss or
depreciation of the Collateral and the amount of such loss or depreciation.

5.3      Negative Covenants.

(A)     Indebtedness.  Neither the Borrower nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(i)        the Obligations;


55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)       Permitted Existing Indebtedness and Permitted Refinancing
Indebtedness;

(iii)     Indebtedness in respect of obligations secured by Customary Permitted
Liens;

(iv)      Indebtedness constituting Contingent Obligations in respect of
Indebtedness otherwise permitted hereunder;

(v)       Indebtedness arising from intercompany loans from the Borrower to any
Guarantor or from any Subsidiary to the Borrower or any Guarantor; provided that
in each case such Indebtedness is subordinated upon terms satisfactory to the
Agent and the Required Lenders to the obligations of the Borrower and its
Subsidiaries with respect to the Obligations;

(vi)      Guaranties by the Borrower of Indebtedness permitted to be incurred by
any Subsidiary;

(vii)    Indebtedness with respect to surety, appeal and performance bonds
obtained by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(viii)   Indebtedness arising under any Guaranty;

(ix)      Indebtedness constituting that portion of the deferred purchase price
payable by the Borrower in connection with an Acquisition, which such
Indebtedness shall not be secured by any of the Collateral;

(x)       Indebtedness not in excess of $2,500,000.00 in connection with the
Liens set forth in Section 5.3(C)(v);

(xi)      Floor Plan Indebtedness incurred by a Subsidiary;

(xii)    Indebtedness existing under the 1998 Indenture;

(xiii)   Indebtedness issued by Borrower, (which may or may not be guaranteed by
the Subsidiaries of Borrower) and otherwise pari passu or subordinated in right
of payment to Indebtedness, under the Approved Indentures and subordinated to
the Obligations on terms reasonably satisfactory to the Required Lenders (it
being acknowledged that the subordination provisions relating to the
Indebtedness issued pursuant to the Indentures are and would be satisfactory to
the Required Lenders), provided, however, that the aggregate amount of
Indebtedness allowed pursuant to the Approved Indentures under this Section 5.3
(A) (xiii) may not exceed $300,000,000.00;

(B)      Sales of Assets.  Neither the Borrower nor any of its Subsidiaries
shall sell, assign, transfer, lease, convey or otherwise dispose of any property
(including the Capital Stock of any Subsidiary), whether now owned or hereafter
acquired, or any income or profits therefrom, or enter into any agreement to do
so, except:

(i)        sales of inventory in the ordinary course of business;


56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)       the disposition in the ordinary course of business of equipment that
is obsolete, excess or no longer useful in the Borrower’s or its Subsidiaries’
business; and

(iii)     sales, assignments, transfers, leases, conveyances or other
dispositions of other assets (including sales of Capital Stock of a Subsidiary)
if such transaction (a) is for all cash consideration, (b) is for not less than
Fair Value, (c) when combined with all such other transactions (each such
transaction being valued at book value) (1) during the immediately preceding
twelve-month period, represents the disposition of not greater than
$2,500,000.00, and (2) during the period from the date hereof to the date of
such proposed transaction, represents the disposition of not greater than
$5,000,000.00 and (d) is a sale by the Borrower of Capital Stock in any
Subsidiary, except as provided in Subclause (c) above, the Borrower shall
continue to own, of record and beneficially, with sole voting and dispositive
power, 100% (unless required by the Subsidiary’s franchise agreement to be less,
in which event at least 80%) of the outstanding shares of Capital Stock of any
such Subsidiary.

(iv)      the sale of accounts receivable and general intangibles consisting of
parts, service and equipment rental invoices to Compass Bank, an Alabama bank
d/b/a Commercial Billing Services (“Commercial Billing”), provided, however,
that any such sales may be made only in the ordinary course of business and
shall not violate the terms and conditions set forth in the Intercreditor
Agreement dated September 19, 2002 between Agent and Commercial Billing.

(C)      Liens.  Neither the Borrower nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any of their respective property or assets, except:

(i)        Permitted Existing Liens;

(ii)       Customary Permitted Liens;

(iii)     Liens securing the Obligations;

(iv)     Liens securing Floor Plan Indebtedness, provided, however, that with
respect to Floor Plan Indebtedness owing to any finance source which is not a
Lender, only the following assets may be encumbered by a Lien: (a) the Inventory
specifically financed under the terms of such Floor Plan Indebtedness, and (b)
any and all proceeds of the sale or other disposition of or realization upon any
such item of Inventory;

(v)       Liens (other than on the stock of any Subsidiaries) securing other
obligations not exceeding $2,500,000.00 in the aggregate at any time
outstanding.

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Agent (for the benefit of the Lenders), as
collateral for the Obligations; provided that any agreement, note, indenture or
other instrument in connection with Liens permitted pursuant to clause (i) above
may prohibit the creation of a Lien in favor of the Agent (for the benefit of
the Lenders) on the items of property subject to such Lien.


57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(D)     Investments.  Except to the extent permitted pursuant to Subsection (G)
below, neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:

(i)        Investments in Cash Equivalents;

(ii)       Permitted Existing Investments in an amount not greater than the
amount thereof on the date hereof;

(iii)     Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv)      Investments consisting of intercompany loans from any Subsidiary to
the Borrower or any other Subsidiary permitted by Section 5.3(A)(v);

(v)       Investments in any Guarantor;

(vi)      Investments constituting Permitted Acquisitions;

(vii)    loans and advances made by Borrower to employees of Borrower, provided,
however that the aggregate amount of such loans and advances outstanding at any
given time may not exceed $1,000,000.00; and

(viii)   Investments in addition to those referred to elsewhere in this Section
5.3(D) in an amount not to exceed $500,000.00 in the aggregate at any time
outstanding;

provided, however, that the making of further Investments as described in
clauses (vi), (vii) and (viii) above shall not be permitted if either an Event
of Default or Unmatured Default shall have occurred and be continuing on the
date thereof or would result therefrom.

(E)      Restricted Payments.  Neither the Borrower nor any of its Subsidiaries
shall declare or make any Restricted Payments, except:

(i)        where the consideration therefor consists solely of Equity Interests
(but excluding Disqualified Stock) of the Borrower or its Subsidiaries provided
no Change of Control would occur as a result thereof;

(ii)        in connection with the payment of dividends by a Subsidiary to its
parent provided such parent is a Guarantor; and

(iii)      the redemption or repurchase by Borrower of any Equity Interests of
the Borrower or a Subsidiary of Borrower, now or hereafter outstanding, provided
that after giving effect to such redemption or repurchase, Borrower remains in
compliance with the Financial Covenants set forth in Section 5.4 hereof.


58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(F)      Conduct of Business; Subsidiaries; Acquisitions.

(i)        Conduct of Business.  Neither the Borrower nor any of its
Subsidiaries shall engage in any business other than the businesses engaged in
by the Borrower on the date hereof and any business or activities which are
substantially similar, related or incidental thereto.

(ii)       Subsidiaries.  The Borrower may create, acquire and/or capitalize any
Subsidiary (a “New Subsidiary”) after the date hereof pursuant to any
transaction that is permitted by or not otherwise prohibited by this Agreement;
provided that upon the creation or acquisition of each New Subsidiary, the
requirements set forth in Section 5.2(L) hereof shall have been satisfied and
all New Subsidiaries that are Material Subsidiaries shall be Controlled
Subsidiaries. To the extent any Subsidiary has Equity Interests issued to a
Minority Holder, the franchise agreement under which such Subsidiary operates
shall be limited to a Restricted Franchise Agreement.

(iii)     Acquisitions.  The Borrower shall not make any Acquisitions, other
than Acquisitions meeting the following requirements (each such Acquisition
constituting a “Permitted Acquisition”):

(a)       no Event of Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;

(b)       in the case of an Acquisition of Equity Interests of an entity, such
Acquisition shall be of one hundred percent (100%) of the Equity Interests of
such entity or if so restricted by such entity’s franchise agreement (a
“Restricted Franchise Agreement”), such Acquisition shall be of at least eighty
percent (80%) of the Equity Interests of such entity, provided, however, that
such Equity Interests of Minority Holders will be required to be pledged
directly to the Agent as a precondition to such Acquisition;

(c)       the businesses being acquired shall be substantially similar, related
or incidental to the businesses or activities engaged in by the Borrower and its
Subsidiaries on the date hereof;

(d)       after the end of each Quarter, or at such other frequency as Agent may
request, the Borrower shall deliver to Agent a certificate from one of the
Authorized Officers, demonstrating to the reasonable satisfaction of Agent and
the Required Lenders that after giving effect to such Acquisition and the
incurrence of any Indebtedness hereunder and in connection herewith, on a pro
forma basis (both historically and on a projected basis), as if the Acquisition
and such incurrence of Indebtedness had occurred on the first day of the
twelve-month period ending on the last day of the Borrower’s most recently
completed fiscal quarter, the Borrower would have been in compliance with all of
the covenants contained in this Agreement, including, without limitation, the
financial covenants set forth in Section 5.4;


59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)       the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis;

(g)       after giving effect to such Acquisition, the representations and
warranties set forth in Article IV hereof shall be true and correct in all
material respects on and as of the date of such Acquisition with the same effect
as though made on and as of such date; and

(h)       the written consent of the Agent and the Required Lenders shall have
been obtained, which such consent shall not be unreasonably withheld, in
connection with any Acquisition if the acquisition price therefore (including
the maximum amount of any deferred portion thereof or contingency payments
payable in connection therewith) (computed with any non-cash portion of the
acquisition price being valued at the fair value thereof as of the date of
computation) exceeds $3,000,000.00 for such Acquisition or series of related
Acquisitions.

(i)        the Borrower shall have obtained (and shall have based the
calculations set forth above on) historical audited financial statements for the
target and/or reviewed unaudited financial statements for the target for a
period of not less than (1) two (2) years for Acquisitions in excess of
$20,000,000.00 and (2) one (1) year for any other Acquisition, together with tax
returns for the one year prior to such year, in each case obtained from the
seller or provided by independent certified public accountants retained for the
purposes of such Acquisition, broken down by fiscal quarter in the Borrower’s
reasonable judgment, copies of which shall be provided to Agent.

(j)        the Borrower shall have obtained either (1) a new franchise agreement
between the Sonic Dealership and the manufacturer on substantially the same
terms as the franchise agreement entered into between the manufacturer and the
entity to be acquired in such Permitted Acquisition or (2) any consent required
from a manufacturer for the continued enforceability and validity of such
franchise agreement after the completion of a Permitted Acquisition shall have
been obtained.

(G)     Transactions with Shareholders, Affiliates or Holders of Equity
Interests.  Neither the Borrower nor any of its Subsidiaries shall directly or
indirectly enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder or holders of any of the Equity
Interests of the Borrower, or with any Affiliate of the Borrower which is not a
Guarantor, on terms that are less favorable to the Borrower or any of its
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such a holder or
Affiliate.

(H)     Restriction on Fundamental Changes.  Neither the Borrower nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Borrower’s or any such Subsidiary’s business or
property, whether now or hereafter acquired, except (i) transactions permitted
under Sections 5.3(B) or 5.3(G) (ii) the merger of a Subsidiary of the Borrower
into a Person acquired in connection with a Permitted Acquisition; (iii) the
merger of a wholly-owned Subsidiary of the Borrower with and into the Borrower;
and (iv) the merger of a Subsidiary of the Borrower with another Subsidiary of
the Borrower; provided, however, (i) with respect to any


60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such permitted mergers involving any Guarantor, the surviving corporation in the
merger shall also be or become a Guarantor; and (ii) after the consummation of
any such transaction, the Borrower shall be in compliance with the provisions of
Sections 5.2(K) and 5.3(E).

(I)     Sales and Leasebacks.  Except for transactions relating to any real
property financed by Toyota Credit under the Construction Mortgage Line, neither
the Borrower nor any of its Subsidiaries shall, without the prior written
consent of the Agent and the Required Lenders, become liable, directly, by
assumption or by Contingent Obligation, with respect to any lease, whether an
operating lease or a Capitalized Lease, of any property (whether real or
personal or mixed) (a) which it or one of its Subsidiaries sold or transferred
or is to sell or transfer to any other Person, or (b) which it or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by it or one of its
Subsidiaries to any other Person in connection with such lease.

(J)     Margin Regulations.  Neither the Borrower nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock.

(K)     ERISA.  The Borrower shall not

(i)        engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL;

(ii)       permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

(iii)     fail, or permit any Controlled Group member to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

(iv)      terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in any liability of the Borrower or any
Controlled Group member under Title IV of ERISA;

(v)       fail to make any contribution or payment to any Multiemployer Plan
which the Borrower or any Controlled Group member may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining
thereto;

(vi)      fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or

(vii)    amend, or permit any Controlled Group member to amend, a Plan resulting
in an increase in current liability for the plan year such that the Borrower or
any Controlled Group member is required to provide security to such Plan under
Section 401(a)(29) of the Code,


61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

except where such transactions, events, circumstances, or failures will not have
or is not reasonably likely to subject the Borrower and its Subsidiaries to
liability individually or in the aggregate in excess of $2,500,000.00.

(L)     Issuance of Equity Interests.  The Borrower shall not issue any Equity
Interests if as a result of such issuance a Change of Control shall occur. None
of the Borrower’s Subsidiaries shall issue any Equity Interests other than to
the Borrower or if required by the applicable manufacturer in connection with a
Restricted Franchise Agreement or the state motor vehicle dealer licensing
authority, to Minority Holders whose Equity Interests (i) do not exceed twenty
percent (20%) of the Equity Interests of such Subsidiary and (ii) have been
pledged to the Agent (other than with respect to Equity Interests held by
Minority Holders as of the Effective Date); provided, however, that no such
issuance of Equity Interests shall be permitted hereunder unless the Subsidiary
with respect to which operates only under a Restricted Franchise Agreement.

(M)     Corporate Documents; Franchise Agreements.  Neither the Borrower nor any
of its Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective constituent documents as in effect on the
date hereof in any manner adverse in any material respect to the interests of
any Lender without the prior written unanimous consent of all Lenders. The
Borrower shall not permit any Sonic Dealership to amend, modify or otherwise
change any of the terms or provisions of such Sonic Dealership’s franchise
agreement in any manner adverse in any material respect to the interests of any
Lender without the prior written unanimous consent of all Lenders.

(N)     Fiscal Year.  Neither the Borrower nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
period consisting of the 12-month period ending on December 31 of each calendar
year.

(O)     Subsidiary Covenants.  The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, or make any other
Restricted Payment, pay any Indebtedness or other Obligation owed to the
Borrower or any other Subsidiary, make loans or advances or other Investments in
the Borrower or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Borrower or any other Subsidiary.

(P)     Hedging Obligations.  The Borrower shall not and shall not permit any of
its Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Borrower or a
Subsidiary pursuant to which the Borrower or such Subsidiary has hedged its
actual interest rate, foreign currency or commodity exposure.

(Q)     Payments on Subordinated Debt.  The Borrower shall not make any payments
on any of the Debt Offering Notes except in accordance with the Indenture.

(R)     Retail Contracts.  (i) The Borrower shall not permit HMC Finance to
purchase any Retail Contract which shall have been originated in, or shall be
subject to the laws of, any jurisdiction under which the sale, transfer, and
assignment of such Retail under this Agreement shall be unlawful, void, or
voidable.


62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)       Except for the conveyances hereunder, the Borrower will not permit
HMC Finance to sell, pledge, assign or transfer to any other person, or grant,
create, incur, assume or suffer to exist any lien on any interest therein, and

(iii)     The Borrower shall not permit HMC Finance to enter into any agreements
of sale with an Affiliated Dealer containing any waiver of any Affiliated
Dealer’s obligations to repurchase the Retail Contracts and Financed Vehicles.

5.4      Financial Covenants.  The Borrower shall comply with the following:

(A)     Current Ratio.  The Borrower shall not at any time permit the ratio (the
“Current Ratio”) of Current Assets of the Sonic Group on a consolidated basis to
Current Liabilities of the Sonic Group on a consolidated basis to be less than
1.23 : 1.

(B)      Fixed Charge Coverage Ratio.  The Borrower shall maintain a ratio
(“Fixed Charge Coverage Ratio”) of (i) EBITDAR less Capital Expenditures, to
(ii) the sum of (a) Interest Expense plus (b) scheduled amortization of the
principal portion of all Indebtedness for money borrowed plus (c) Rentals plus
(d) taxes paid in cash during such period of the Borrower and its consolidated
Subsidiaries of at least 1.40 : 1 for each fiscal quarter ending from and after
the Effective Date. In each case the Fixed Charge Coverage Ratio shall be
determined as of the last day of each fiscal quarter for the four-quarter period
ending on such day.

(C)      Interest Coverage Ratio.  The Borrower shall maintain a ratio (the
“Interest Coverage Ratio”) of EBITDA to Interest Expense of at least 2.00 : 1
for each fiscal quarter ending from and after the Effective Date. In each case
the Interest Coverage Ratio shall be determined as of the last day of each
fiscal quarter for the four-quarter period ending on such day.

(D)     Total Adjusted Debt to EBITDA Ratio.  The Borrower shall not at any time
permit the ratio (the “Adjusted Leverage Ratio”) of (i) Total Adjusted Debt of
the Borrower and its consolidated Subsidiaries to (ii) EBITDA of the Borrower
and its consolidated Subsidiaries, to be greater than 2.25 : 1. The Adjusted
Leverage Ratio shall be calculated, in each case, determined as of the last day
of each fiscal quarter based upon (a) for Total Adjusted Debt, Total Adjusted
Debt as of the last day of each such fiscal quarter; and (b) for EBITDA, EBITDA
for the twelve-month period ending on such day calculated as set forth in the
definition thereof.

All financial covenants set forth in this Section 5.4 shall be calculated by
Agent based on the calculations set forth in and the financial statements
attached to Officer’s Certificates delivered hereunder and shall be binding on
the Borrower for all purposes of this Agreement absent manifest error.


63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI: EVENT OF DEFAULTS

6.1      Event of Defaults.  Each of the following occurrences shall constitute
an Event of Default under this Agreement:

(A)     Failure to Make Payments When Due.  The Borrower shall (i) fail to pay
when due any of the Obligations consisting of principal with respect to the
Advances or (ii) shall fail to pay within ten (10) days of the date when due any
of the other Obligations under this Agreement or the other Loan Documents.

(B)      Breach of Certain Covenants.  The Borrower shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on the Borrower under Sections 5.2(F), 5.2(K), 5.3 or 5.4.

(C)      Breach of Representation or Warranty.  Any representation or warranty
made or deemed made by the Borrower to the Lenders herein or by the Borrower or
any of its Subsidiaries in any of the other Loan Documents or in any written
statement or certificate at any time given by any such Person pursuant to any of
the Loan Documents shall be false or misleading in any material respect on the
date as of which made (or deemed made).

(D)     Other Defaults.  The Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
Subsections (A), (B) or (C) of this Section 6.1), or the Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after the occurrence thereof.

(E)      Default as to Other Indebtedness.  The Borrower or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness (other than Indebtedness constituting the deferred portion
of the purchase price of an asset which is subject to a good faith dispute,
which, together with all such other outstanding disputed Indebtedness, is not in
excess of $5,000,000.00 and which is being contested by the Borrower, and
provided that the Borrower has set aside adequate reserves covering such
disputed Indebtedness) the outstanding principal amount of which Indebtedness is
in excess of $1,000,000.00; or any breach, default or event of default shall
occur, or any other condition shall exist under any instrument, agreement or
indenture pertaining to any such Indebtedness, if the effect thereof is to cause
an acceleration, mandatory redemption, a requirement that the Borrower offer to
purchase such Indebtedness or other required repurchase of such Indebtedness, or
permit the holder(s) of such Indebtedness to accelerate the maturity of any such
Indebtedness or require a redemption or other repurchase of such Indebtedness;
or any such Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.

(F)      Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i)        An involuntary case shall be commenced against the Borrower or any of
the Borrower’s Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the


64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower or any of the Borrower’s Subsidiaries in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.

(ii)       A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any of the Borrower’s
Subsidiaries or over all or a substantial part of the property of the Borrower
or any of the Borrower’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Borrower or any of the Borrower’s Subsidiaries
or of all or a substantial part of the property of the Borrower or any of the
Borrower’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Borrower
or any of the Borrower’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within sixty (60) days after
entry, appointment or issuance.

(G)     Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Borrower or any
of the Borrower’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other similar custodian for the benefit of creditors for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors or (v) take any corporate action to authorize any of the foregoing.

(H)     Judgments and Attachments.  Any money judgment(s) (other than a money
judgment covered by insurance as to which the insurance company has not
disclaimed coverage or if it has reserved the right to disclaim coverage, such
letter reserving the right to disclaim coverage is outstanding twelve months
after such money judgment was rendered), writ or warrant of attachment, or
similar process against the Borrower or any of its Subsidiaries or any of their
respective assets involving in any single case or in the aggregate an amount in
excess of $2,500,000.00 is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder.

(I)     Dissolution.  Any order, judgment or decree shall be entered against the
Borrower or any of its Subsidiaries decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or the Borrower or any of its Subsidiaries shall
otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.

(J)     Loan Documents; Failure of.  At any time, for any reason, (i) any Loan
Document as a whole that materially affects the ability of the Lender to enforce
the Obligations or enforce its rights against the Collateral ceases to be in
full force and effect or the Borrower or any of the Borrower’s Subsidiaries
party thereto seeks to repudiate its obligations thereunder and the Liens
intended to be created thereby are, or the Borrower or any such Subsidiary seeks
to render such Liens, invalid or unperfected, or (ii) any Lien on Collateral in
favor of Agent (for the benefit of the Lenders) contemplated by the Loan
Documents shall, at any time, for any reason, be invalidated or otherwise cease
to be in full force and effect or such Lien shall not have the


65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

priority contemplated by this Agreement or the Loan Documents and such failure
shall continue for three (3) days after the occurrence thereof.

(K)     Termination Event.  Any Termination Event occurs which is reasonably
likely to subject the Borrower or any of its Subsidiaries to liability
individually or in the aggregate in excess of $2,500,000.00, and such
Termination Event shall continue for three (3) days after the occurrence
thereof, provided however, if such Termination Event is a Reportable Event, then
prior to such Termination Event causing an Event of Default under this Section
6.1(K), such Termination Event shall continue for ten (10) days after the
occurrence thereof.

(L)      Waiver of Minimum Funding Standard.  If the plan administrator of any
Plan applies under Section 412(d) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and the Required Lenders believe
the substantial business hardship upon which the application for the waiver is
based could reasonably be expected to subject either the Borrower or any
Controlled Group member to liability individually or in the aggregate in excess
of $2,500,000.00.

(M)     Change of Control.  A Change of Control shall occur.

(N)     Hedging Agreements.  Nonpayment by the Borrower or any Subsidiary of any
obligation under any contract with respect to Hedging Obligations entered into
by the Borrower or such Subsidiary with a Lender (or Affiliate thereof) or the
breach by the Borrower or Subsidiary of any other term, provision or condition
contained in any agreement and such nonpayment or breach shall continue for ten
(10) days after the occurrence thereof.

(O)     Guarantor Default or Revocation.  Any Sonic Guaranty shall fail to
remain in full force or effect or any action shall be taken by the Borrower or
any Guarantor to discontinue or to assert the invalidity or unenforceability of
any Sonic Guaranty or any Guarantor shall fail to comply with any of the terms
or provisions of any Sonic Guaranty to which it is a party, or the Borrower or
any Guarantor denies that it has any further liability under any Sonic Guaranty
to which it is a party, or gives notice to such effect.

(P)     Environmental Matters.  The Borrower or any of its Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
the Borrower or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Borrower or any of its Subsidiaries arising from the
Release by any other person of any Contaminant into the environment, or (iii)
any violation of any Environmental, Health or Safety Requirements of Law by the
Borrower or any of its Subsidiaries, which, in any case, has subjected or is
reasonably likely to subject the Borrower or any of its Subsidiaries to
liability individually or in the aggregate in excess of $2,500,000.00.

(Q)     L/C Borrowing.  An L/C Borrowing shall have occurred.

An Event of Default shall be deemed “continuing” until cured or until waived in
writing in accordance with Section 8.3.


66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII: THE AGENT

7.1      Authorization and Action.  (A) Each Lender hereby appoints and
authorizes Agent to take such action as agent on its own behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto. As to any matters
not expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), Agent shall be required to exercise
only such discretion or take only such action as is: (i) in accordance with the
manner in which Agent acts or refrains from acting (and shall be fully protected
in so acting or refraining from acting) in connection with matters in which it
is the sole lender, and (ii) jointly agreed upon by Agent and the Lenders in
writing (such agreement will be binding upon each Lender and all holders of the
Note); provided, however, that Agent shall not be required to take any action
that exposes it to personal liability or that is contrary to this Agreement or
applicable law.

(B)      For so long as Ford Credit is acting as Agent hereunder, each Lender
agrees that with respect to any documents executed to evidence either (i) a
consent the Agent and the Required Lenders have agreed to grant or (ii) a waiver
of any condition or Event of Default the Agent and the Required Lenders have
agreed to grant, Ford Credit, as Agent, may execute any such letter individually
in its capacity as Agent, without the need for any other Lender to join in the
execution thereof, provided, however, that prior to executing any such letter,
Ford Credit, as Agent, will have received written confirmation from each of the
Lenders required to consent to such consent or waiver, evidencing each such
Lender’s agreement to grant such consent or waiver, as the case may be.

Nothing contained in this Section 7.1 (B) may be construed to obligate either
Ford Credit or a Lender to grant any such consents or forbear from exercising
any of its rights with respect to any Event of Default which may occur from time
to time. The rights and powers set forth in this Section 7.1 (B) apply only to
Ford Credit acting as Agent and are not intended to benefit any Successor Agent.

(C)      Agent will provide to each Lender the following:

(i)       copies of all reports and notices furnished by Borrower to Agent
pursuant to the Loan Documents, within 5 Business Days after Agent’s receipt
thereof;

(ii)      reports of the calculation of Scaled Assets and all other calculations
made by Agent pursuant to Section 5.4 hereof, within 5 Business Days after Agent
will have made such calculations; and

(iii)     copies of all documents delivered to Agent by Borrower pursuant to
Sections 5.2 (L) and 5.2 (N) hereof, within 30 Business Days after Agent’s
receipt thereof.

7.2      Agent’s Reliance, Etc.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Loan Documents, except
for its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, Agent: (i) may treat the payee of the Note
as the holder thereof until it receives written notice of the assignment thereof
signed by such payee and including the agreement of the assignee to be bound
thereby as it would have been if it had been an original party to this
Agreement, in form satisfactory to Agent, as


67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided for in Section 10.3; (ii) may consult with legal counsel (including
counsel for any Lender), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (iv) shall not, other than as specifically set forth in the Loan
Documents, have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any party to any of the Loan Documents or to inspect the property of
any party to any of the Loan Documents; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
and (vi) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

7.3      Agent and Affiliates.  With respect to its Commitments, the Advances
made by it and the Notes issued to it, Agent shall have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though it were not an agent.

7.4      Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent and based on the financial
statements referred to in Section 4.4 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

7.5      Indemnification.  (A) Each Lender agrees to indemnify Agent, the L/C
Issuer and their respective directors, officers, agents and employees (to the
extent not promptly reimbursed by the Borrower) from and against each Lender’s
Pro Rata Share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by Agent or the L/C Issuer
under or with respect to the Loan Documents or any Letter of Credit
(collectively, the “Indemnified Costs”); provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s or the L/C Issuer’s Gross Negligence or willful misconduct as
determined by a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse Agent and the L/C Issuer promptly upon demand for its Pro Rata Share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.6 (A), to the extent that Agent
or the L/C Issuer is not promptly reimbursed for such costs and expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.5 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. An L/C Issuer shall be entitled to an


68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

indemnification only to the extent the L/C Issuer’s obligations arose from a
Letter of Credit issued by such L/C Issuer.

(B)      For purposes of this Section 7.5, each Lender’s Pro Rata Share of any
amount shall be determined, at any time, according to the Outstanding Amount at
such time owing to the respective Lender after settlement under Section 2.1.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of the Lenders contained in this
Section 7.5 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

7.6      Successor Agents.  An Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, which resignation will become
effective at such times as more specifically set forth in this Section 7.6. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor agent, provided, however, that any such appointment of a successor
agent must have been consented to in writing by Borrower, which consent shall
not be unreasonably withheld or delayed, unless an Event of Default shall have
occurred and be continuing, in which case no consent of Borrower shall be
required. If no successor agent shall have been so appointed by the Lenders, and
shall have accepted such appointment, within 30 days after Agent’s giving of
notice of resignation, then Agent may, on behalf of the Lenders, appoint a
successor agent, which shall be a commercial bank or finance company organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000 (any successor agent
appointed under this Section 7.6 is referred to herein as a “Successor Agent”).
Upon the acceptance of any appointment as Agent hereunder by a Successor Agent
and, in the case of a Successor Agent to Agent’s agency duties with respect to
the Collateral and as provided for in the Collateral Documents, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and amendment to such other instruments or notices, as may be necessary
or desirable, or as the Lenders may request, in order to continue the perfection
of the Liens granted or purported to be granted by the Collateral Documents,
such Successor Agent shall succeed to and become vested with such rights,
powers, discretion, privileges and duties of Agent in its capacity as agent, and
Agent shall be discharged from such duties and obligations as Agent under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation under this Section 7.6 no Successor Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) Agent’s resignation shall become effective, (ii) Agent shall thereupon be
discharged from such agency duties and obligations under the Loan Documents and
as identified in its notice of resignation and (iii) the Lenders shall
thereafter perform all duties of Agent under the Loan Documents until such time,
if any, as the Lenders appoint a Successor Agent as provided above. After
Agent’s resignation hereunder as agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was acting in its capacity as agent
under this Agreement.


69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1      Termination of Commitments and Acceleration.  If any Event of Default
described in Section 6.1(F) or 6.1(G) occurs with respect to the Borrower, the
obligations of any Lender to make Advances hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Lender. If any other Event of Default
occurs, Agent shall at the request, and may with the consent, of the Required
Lenders, declare the obligations of the Lenders to make Advances hereunder to be
terminated, whereupon the same shall be terminated, and/or shall at the request,
and may with the consent, of the Required Lenders, declare the Obligations to be
due and payable, or both, whereupon, after written notice to the Borrower, the
Obligations shall become immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which the Borrower expressly
waives.

8.2      Amendments.  Other than as specifically set forth in Section 7.1 of
this Agreement, no amendment or waiver of any provision of the Loan Documents,
nor consent to any departure therefrom by the Borrower or any Affiliate or
Subsidiary of the Borrower shall in any event be effective unless the same shall
be in writing and signed (or, in the case of the Collateral Documents, consented
to) by the Agent and the Required Lenders. Such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Agent and all of the Lenders (excluding a
Defaulting Lender), do any of the following at any time: (a) waive any of the
conditions specified in Section 3.1, (b) change the number of Lenders or the
percentage of (1) the Commitments or (2) the aggregate unpaid principal amount
of the Advances that, in each case, shall be required for the Lenders or any of
them to take any action hereunder, (c) reduce or limit the obligations of any
Guarantor or otherwise limit such Guarantor’s liability with respect to the
Obligations owing to the Agent and the Lenders, (d) if an Event of Default shall
have occurred and be continuing, release Collateral in any transaction or series
of related transactions or permit the creation, incurrence, assumption or
existence of any Lien on Collateral in any transaction or series of related
transactions to secure any Obligations other than Obligations under the Loan
Documents, provided, however, that if no Event of Default shall have occurred
and be continuing, only the consent of the Agent and Required Lenders shall be
required pursuant to this Section 8.2(i)(d), (e) amend this Section 8.2,
(f) increase the Commitments of the Lenders other than in accordance with terms
of the Loan Documents, (g) reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, (h) postpone any date scheduled for
any payment of principal of, or interest on, the Notes or any date fixed for
payment of fees or other amounts payable hereunder, (i) limit the liability of
the Borrower or any of its Affiliates under any of the Loan Documents, (j)
amend, modify or extend the Termination Date, (k) amend, modify or change the
Applicable LIBOR Rate, (l) waive any Payment Default under Section 6.1(A) and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Lenders (other than any Lender that is, at such time, a Defaulting Lender) that
has a Commitment if such Lender is directly affected by such amendment, waiver
or consent, (a) increase the Commitments of such Lender, (b) reduce the
principal of, or interest on, the Notes held by such Lender or any fees or other
amounts payable hereunder to such Lender, (c) postpone any date fixed for any
payment of principal of, or interest on, the Notes held by such Lender or any
fees or other amounts payable hereunder to such Lender, (d) change the order of
application of any prepayment under the Loan Documents in any manner that
materially affects such Lender; and provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to


70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

take such action, affect the rights or duties of the Agent under this Agreement
or the other Loan Documents. If the amendment is one that can be approved by the
Required Lenders, the Agent cannot refuse to sign, in its capacity as Agent, an
amendment that is approved by the Required Lenders.

8.3      Preservation of Rights.  No delay or omission of any Lender or Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
the making of an Advance or L/C Credit Extension notwithstanding the existence
of an Event of Default or the inability of the Borrower to satisfy the
conditions precedent to such Advance or L/C Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Required Lenders, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to any Lender
until the Obligations have been paid in full.

ARTICLE IX: GENERAL PROVISIONS

9.1      Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Note and the
making of the Advances herein contemplated.

9.2      Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3      Performance of Obligations.  The Borrower agrees that Agent may, at the
direction of the Required Lenders, but shall have no obligation to (i) at any
time, pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against any Collateral, unless such claims are
being contested in good faith by the Borrower and the Borrower has set aside
adequate reserves covering such tax, lien, security interest or other
encumbrance and no Event of Default has occurred and is outstanding and (ii)
after the occurrence and during the continuance of an Event of Default to make
any payment or perform any act required of the Borrower under any Loan Document
or take any other action which the Required Lenders, in their reasonable
discretion deem necessary or desirable to protect or preserve the Collateral,
including, without limitation, any action to (a) effect any repairs or obtain
any insurance called for by the terms of any of the Loan Documents and to pay
all or any part of the premiums therefor and the costs thereof and (b) pay any
rents payable by the Borrower which are more than 30 days past due, or as to
which the landlord has given notice of termination, under any lease. Agent shall
use its reasonable efforts to give the Borrower notice of any action taken under
this Section 9.3 prior to the taking of such action or promptly thereafter
provided the failure to give such notice shall not affect the Borrower’s
obligations in respect thereof. The Borrower agrees to pay Agent (for the
benefit of the Lenders), upon demand, the principal amount of all funds advanced
by each Lender under this Section 9.3, together with interest thereon at the
rate from time to time applicable to Advances from the date of such advance
until the outstanding principal balance thereof is paid in full. All outstanding
principal of, and interest on, advances made under this Section 9.3 shall
constitute Obligations for purposes hereof.


71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.4      Headings.  Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.

9.5      Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower and the Lenders and the Loan Documents
delivered on the Effective Date supersede all prior agreements and
understandings among the Borrower and the Lenders relating to the subject matter
thereof.

9.6      Expenses; Indemnification.

(A)     Expenses.  The Borrower shall reimburse the Agent and each Lender for
any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of attorneys and
paralegals for the Agent or any Lender, which attorneys and paralegals may be
employees of the Agent or any Lender) paid or incurred by Agent or any Lender in
connection with the preparation, negotiation, execution, delivery, review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent and each Lender for any reasonable costs,
internal charges and out-of-pocket expenses (including attorneys’ and
paralegals’ fees and time charges of attorneys and paralegals for the Agent and
each Lender, which attorneys and paralegals may be employees of the Agent or any
Lender) paid or incurred by the Agent or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrower agrees to reimburse the Agent and each
Lender, promptly after the Agent’s or any Lender’s request therefor, for each
audit or other business analysis performed by it in connection with this
Agreement or the other Loan Documents at a time when an Event of Default exists
in an amount equal to the Agent’s or a Lender’s then reasonable and customary
charges for each person employed to perform such audit or analysis, plus all
costs and expenses (including without limitation, travel expenses) incurred by
the Agent or a Lender in the performance of such audit or analysis. The Agent or
the Lender shall provide the Borrower with a detailed statement of all
reimbursements requested under this Section 9.6(A).

(B)      Indemnity.  The Borrower further agrees to defend, protect, indemnify,
and hold harmless the Agent, each Lender and each of its respective Affiliates,
and each of the Agent’s, Lender’s, or Affiliate’s respective officers,
directors, employees, attorneys and agents (including, without limitation, those
retained in connection with the satisfaction or attempted satisfaction of any of
the conditions set forth in Article III) (collectively, the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

(i)        this Agreement, the other Loan Documents or any of the Transaction
Documents, or any act, event or transaction related or attendant thereto, the
making of the Advances, hereunder, the management of such Advances, the use or
intended use of the proceeds of the Advances hereunder, or any of the other
transactions contemplated by the Transaction Documents; or


72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)       any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Borrower, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Borrower or its Subsidiaries, the presence of
asbestos-containing materials at any respective property of the Borrower or its
Subsidiaries or the Release or threatened Release of any Contaminant into the
environment (collectively, the “Indemnified Matters”);

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting from the
willful misconduct or Gross Negligence of such Indemnitee as determined by the
final non-appealed judgment of a court of competent jurisdiction. If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.

(C)      Notwithstanding anything else in this Agreement to the contrary, no
party shall have any obligation to reimburse any person for attorneys’ fees and
expenses unless such fees and expenses are (i) reasonable in amount, (ii)
determined without reference to any statutory presumption and (iii) calculated
using the actual time expended and the standard hourly rate for the attorneys
and paralegals performing the tasks in question and the actual out-of-pocket
expenses incurred.

(D)     Waiver of Certain Claims; Settlement of Claims.  The Borrower further
agrees to assert no claim against any of the Indemnitees on any theory of
liability for consequential, special, indirect, exemplary or punitive damages.
No settlement shall be entered into by the Borrower or any if its Subsidiaries
with respect to any claim, litigation, arbitration or other proceeding relating
to or arising out of the transactions evidenced by this Agreement, the other
Loan Documents (whether or not any Lender or any Indemnitee is a party thereto)
unless such settlement releases all Indemnitees from any and all liability with
respect thereto.

(E)      Survival of Agreements.  The obligations and agreements of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.

9.7      Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles.

9.8      Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that


73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.

9.9      Nonliability of Lender.  The relationship between the Borrower and each
Lender shall be solely that of borrower and lender. No Lender shall have
fiduciary responsibilities to the Borrower and no Lender takes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

9.10    GOVERNING LAW.  ANY DISPUTE BETWEEN THE BORROWER AND A LENDER, OR ANY
INDEMNITEE ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NORTH CAROLINA.

9.11    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.  EXCEPT AS
PROVIDED IN SUBSECTION (B), EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES
AMONG THEM ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN
NORTH CAROLINA, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NORTH CAROLINA. EACH
OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION
(A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.

(B)      OTHER JURISDICTIONS.  THE BORROWER AGREES THAT ANY LENDER OR ANY
INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY
IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION OVER THE BORROWER OR (2) REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS OR ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED
IN FAVOR OF SUCH PERSON. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE BORROWER WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

(C)      SERVICE OF PROCESS.  THE BORROWER WAIVES PERSONAL SERVICE OF ANY
PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS,
PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
AGENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT
THE ABILITY OF AGENT TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW THE BORROWER IRREVOCABLY WAIVES ANY


74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH IN ANY JURISDICTION SET FORTH ABOVE.

(D)      WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(E)      WAIVER OF BOND.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED OF ANY PARTY HERETO
IN CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE ANY JUDGMENT
OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PARTY, OR TO ENFORCE BY SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(F)      ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 9.11, WITH ITS COUNSEL.

9.12    No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

9.13    Subordination of Intercompany Indebtedness.  The Borrower agrees that
any and all claims of the Borrower against any Guarantor, any endorser or any
other guarantor of all or any part of the Obligations, or against any of its
properties, including, without limitation, pursuant to any intercompany
Indebtedness permitted under Section 5.3(A)(v), shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all
Obligations. Notwithstanding any right of the Borrower to ask, demand, sue for,
take or receive any payment from any Guarantor, all rights, liens and security
interests of the Borrower, whether now or hereafter arising and howsoever
existing, in any assets of any Guarantor shall be and are subordinated to the
rights, if any, of the Lender in those assets. The Borrower shall have no right
to possession of any such asset or to foreclose upon any such asset, whether by


75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

judicial action or otherwise, unless and until all of the Obligations shall have
been paid in full in cash and satisfied and all financing arrangements under
this Agreement and the other Loan Documents between the Borrower and each Lender
have been terminated. If, during the continuance of an Event of Default, all or
any part of the assets of any Guarantor, or the proceeds thereof, are subject to
any distribution, division or application to the creditors of any Guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, then, and in any such event, any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Guarantor to the Borrower, including, without
limitation, pursuant to any intercompany Indebtedness permitted under Section
5.3(A)(v) (“Intercompany Indebtedness”) shall be paid or delivered directly to
Agent (for the benefit of the Lenders) for application on any of the
Obligations, due or to become due, until such Obligations shall have first been
paid in full in cash and satisfied; provided, however, ordinary course payments
or distributions made by any Guarantor to the Borrower shall be required to be
paid or delivered to Agent (for the benefit of the Lenders) only upon Agent’s
request. The Borrower irrevocably authorizes and empowers Agent (if directed to
do so by the Required Lenders) to demand, sue for, collect and receive every
such payment or distribution and give acquittance therefor and to make and
present for and on behalf of the Borrower such proofs of claim and take such
other action, in Agent’s own name or in the name of the Borrower or otherwise,
as Required Lenders may deem necessary or advisable for the enforcement of this
Section 9.13. Agent may vote such proofs of claim in any such proceeding,
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and apply the same
on account of any of the Obligations. Should any payment, distribution, security
or instrument or proceeds thereof be received by the Borrower upon or with
respect to the Intercompany Indebtedness during the continuance of an Event of
Default and prior to the satisfaction of all of the Obligations and the
termination of all financing arrangements under this Agreement and the other
Loan Documents between the Borrower and the Lenders, the Borrower shall receive
and hold the same in trust, as trustee, for the benefit of each Lender and shall
forthwith deliver the same to Agent (for the benefit of the Lenders), in
precisely the form received (except for the endorsement or assignment of the
Borrower where necessary), for application to any of the Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Borrower as
the property of each Lender; provided, however, ordinary course payments or
distributions made to or by any Guarantor to the Borrower shall be required to
be paid or delivered to Agent (for the benefit of the Lenders) only upon Initial
Lender’s request after the occurrence and Continuance of an Event of Default. If
the Borrower fails to make any such endorsement or assignment to Agent (for the
benefit of the Lenders), Agent or any of its officers or employees are
irrevocably authorized to make the same. The Borrower agrees that until the
Obligations have been paid in full in cash and satisfied and all financing
arrangements under this Agreement and the other Loan Documents between the
Borrower and the Lender have been terminated, the Borrower will not assign or
transfer to any Person (other than Agent (for the benefit of the Lenders)) any
claim the Borrower has or may have against any Guarantor.

9.14    Usury Not Intended.  It is the intent of the Borrower and each Lender in
the execution and performance of this Agreement and the other Loan Documents to
contract in strict compliance with applicable usury laws, including conflicts of
law concepts, governing the Advances of each Lender including such applicable
laws of the State of North Carolina and the United States of America from
time-to-time in effect. In furtherance thereof, each Lender and the Borrower
stipulate and agree that none of the terms and provisions contained in this


76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement or the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
the Notes (or if the Notes shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the Notes shall have been paid in full, refunded to the
Borrower of such interest). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and each Lender shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents that may
be in apparent conflict herewith.

ARTICLE X: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

10.1    Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights or obligations under the Loan Documents.

10.2    Participations.

(A)     Permitted Participants; Effect.  Subject to the terms set forth in this
Section 10.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
financial institutions (“Participants”) participating interests in any Advance
owing to such Lender, the Notes, the Commitment or any other interest of such
Lender under the Loan Documents on a pro rata or non-pro rata basis. Notice of
such participation to the other Lenders and to the Borrower shall be required
prior to any participation becoming effective. In the event of any such sale by
any Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of the Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower shall continue to deal solely and
directly with Agent in connection with each Lender’s rights and obligations
under the Loan Documents.


77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)      Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Advance or Commitment in which such Participant has
an interest.

10.3    Assignments.  (A) Each Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other financial institutions approved by the Borrower and each
other Lender (each referred to as an “Eligible Assignee”) within 10 days of
notice to the Borrower by such Lender of such assignment (which such approval
shall not be unreasonably withheld) all or a portion of its rights and
obligations under this Agreement (including, without limitation, its Commitment
and all Advances owing to it) pursuant to an assignment and acceptance agreement
in form and substance satisfactory to each Initial Lender (each referred to as
an “Assignment and Acceptance”) . Notwithstanding the foregoing, the Borrower
shall not have any right to approve an assignee under this Section 10.3, after
the occurrence and continuance of an Event of Default or to the extent such
assignee is an Affiliate of either Lender, provided, however, that to the extent
any Lender assigns its obligations hereunder, such Affiliate shall be a United
States Person and the Lender shall have provided such financial statements as
the Borrower shall have reasonably requested.

(B)      Upon such execution, delivery and acceptance of, and from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.11 and Section 9.6
to the extend any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(C)      By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower, any
Guarantor or any other party to the Loan, or the performance or observance by
Borrower, any Guarantor or any other party to the Loan of any of its obligations
under any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.4 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in


78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(D)     The Agent, acting for this purpose (but only for this purpose) as the
agent of the Borrower, shall maintain at its address a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lender and the Commitment of, and
principal amount of the Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or Agent or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

(E)      Upon its receipt of an assignment and acceptance agreement executed
pursuant to the preceding Subsection (A), together with any Note or Notes
subject to such assignment, the Agent will (i) accept such assignment and
acceptance agreement executed pursuant to the preceding Subsection (A), (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to Borrower. In the case of any assignment by a Lender, within
five (5) Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Agent in exchange for the
surrendered Note or Notes a new Note to the order of such Eligible Assignee in
an amount equal to the Lender’s Commitment assumed by it pursuant to such
assignment and acceptance agreement and, if any assigning Lender has retained a
commitment hereunder, a new Note to the order of such assigning Lender in an
amount equal to such assigning Lender’s Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such assignment and acceptance agreement and shall be in
substantially the form of Exhibit A hereto.

Any Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 10.3, disclose to the
assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.

10.4    Confidentiality.  Subject to Section 10.3 and Section 10.5, each Lender
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement and identified as such by the Borrower in accordance with each
respective Lender’s customary procedures for handling confidential information
of this nature and in any event may make disclosure reasonably required by a
prospective Transferee in connection with the contemplated participation or as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process and shall require any such Transferee to agree (and
require any of its Transferees to agree) to comply with this Section 10.4. In no
event shall any Lender be obligated or required to return any materials
furnished by the Borrower; provided,


79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

however, each prospective Transferee shall be required to agree that if it does
not become a participant it shall return all materials furnished to it by or on
behalf of the Borrower in connection with this Agreement.

10.5    Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Eligible Assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in the Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 10.4 the confidentiality of any confidential information described
therein.

ARTICLE XI: NOTICES

11.1    Giving Notice.  Except as otherwise permitted by Section 2.8 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing or by telex or by facsimile and addressed or delivered to such party at
its address set forth below its signature hereto or at such other address as may
be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes).

11.2    Change of Address.  The Borrower, the Agent and each Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

ARTICLE XII. LETTERS OF CREDIT

12.1    General.

(A)     On the terms and conditions set forth herein (i) the L/C Issuer agrees
from time to time on any Business Day during the period from the Effective Date
to the last Business Day sixty (60) days prior to the Termination Date (the
“Letter of Credit Termination Date”) to issue Letters of Credit for the account
of the Borrower, and to amend or renew Letters of Credit previously issued by
it, in accordance with this Article XII; and (ii) the Lenders severally agree to
participate in Letters of Credit Issued for the account of the Borrower.
Notwithstanding the foregoing, the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in, any Letter of Credit if, as of the date of such
L/C Credit Extension, (i) the aggregate Outstanding Amount of the Notes held by
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, would exceed such Lender’s Commitment, (ii) the Revolving
Credit Obligations would exceed the Maximum Availability, or (iii) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the other terms and
conditions hereof, the ability of Borrower to obtain Letters of Credit shall be
fully revolving, and, accordingly, Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit which have expired or
which have been drawn upon and reimbursed. All Existing Letters of Credit shall
be deemed to have been issued pursuant


80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereto, and from and after the date hereof shall be subject to and governed by
the terms and conditions hereof.

(B)      The L/C Issuer is under no obligation to Issue any Letter of Credit if:
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Agent or any L/C Issuer
from Issuing such Letter of Credit, or any Requirements of Law applicable to the
Agent or any L/C Issuer, any directive (whether or not having the force of law)
from any Governmental Authority over the Agent or any L/C Issuer shall prohibit
Agent or any L/C Issuer from the Issuance of Letters of Credit generally or such
Letter of Credit in particular or shall impose upon the Agent or any L/C Issuer
with respect to such Letter of Credit any materially adverse restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the date hereof, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;
(ii) the Agent and the L/C Issuer has received written notice from any Lender or
Borrower, prior to the Issuance of such Letter of Credit, that one or more of
the applicable conditions contained in Article III is not then satisfied;
(iii) the expiration date of any requested Letter of Credit is more than one (1)
year from the date of Issuance thereof or after the Termination Date; (iv) the
requested Letter of Credit does not permit Agent and/or the L/C Issuer to
cancel, at any time, the Letter of Credit upon thirty (30) days prior written
notice; (v) any requested Letter of Credit does not provide for drafts, or is
not otherwise in form and substance acceptable to the Agent and the L/C Issuer,
or the Issuance of a Letter of Credit shall violate any applicable policies of
the Agent or L/C Issuer , or the Issuance of a Letter of Credit is for an amount
less than One Hundred Thousand Dollars ($100,000) or to be denominated in a
currency other than U.S. Dollars. If the Borrower requests that the Agent and
the L/C Issuer issue a Letter of Credit that does not permit the Agent and/or
L/C Issuer to cancel the Letter of Credit at any time upon thirty (30) days
prior written notice, the Agent and the L/C Issuer shall consent to such change
only upon receipt of the written consent of all Lenders.

12.2    Issuance, Amendment and Renewal of Letters of Credit.

(A)     Each Letter of Credit shall be issued or amended upon the irrevocable
written request of Borrower received by the Agent (with a copy to the L/C
Issuer) at least five (5) Business Days (or such shorter time as the Agent and
L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed date of Issuance, or in the case of automatically renewable Letters
of Credit, five (5) Business Days prior to the date Agent or the L/C Issuer must
notify the beneficiary of a non renewal. Each such request for Issuance of a
Letter of Credit shall be by written request and, if by facsimile, confirmed
immediately in an original writing, in the form of a Letter of Credit
Application, and shall specify in form and detail satisfactory to the Agent and
the L/C Issuer such matters as the Agent and the L/C Issuer may require. Unless
otherwise agreed to by the Lenders in writing, each Letter of Credit (i) will be
for the account of Borrower or any Subsidiary, (ii) will be (a) a
non-transferable standby letter of credit to support certain performance
obligations of such Borrower or Subsidiary, or (b) a non-transferable standby
letter of credit to support certain payment obligations of Borrower or
Subsidiaries that are not prohibited by this Agreement, and (iii)  will contain
such terms and provisions as may be reasonably and customarily required by the
Agent and L/C Issuer.


81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B)      From time to time while a Letter of Credit is outstanding and prior to
the Letter of Credit Termination Date, the L/C Issuer will, upon the written
request of the Borrower received by the L/C Issuer and the Agent at least one
hundred twenty (120) days prior to the proposed date of an extension, extend the
expiry date, provided, however, the L/C Issuer shall not issue any Letter of
Credit until it has requested and received written confirmation from the Agent
of such Letter of Credit issuance. From time to time while a Letter of Credit is
outstanding and prior to the Letter of Credit Termination Date, the L/C Issuer
will, upon the written request of Borrower received by the L/C Issuer and the
Agent at least five (5) Business Days prior to the proposed date of an
amendment, amend the Letter of Credit, provided, however, the L/C Issuer shall
not amend any Letter of Credit until it has requested and received written
confirmation from the Agent of such amendment of the Letter of Credit. Each such
request for amendment or extension of a Letter of Credit shall be made in
writing and, if by facsimile, confirmed immediately in an original writing, made
in such form as the Agent and the L/C Issuer shall require. The L/C Issuer shall
be under no obligation to amend or extend the expiry date of any Letter of
Credit if: (i) the L/C Issuer would have no obligation at such time to Issue
such Letter of Credit in its amended form under the terms of this Agreement; or
(ii) the beneficiary of any such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

(C)      Upon receipt of a Letter of Credit Application from Borrower, the Agent
will promptly notify the Lenders of the future Issuance of a Letter of Credit
(including any amendment or extension thereto) and the purpose for issuing the
Letter of Credit.

(D)     If any outstanding Letter of Credit shall provide that it shall be
automatically renewed unless the beneficiary thereof receives notice from the
L/C Issuer that such Letter of Credit shall not be renewed, the L/C Issuer with
Agent’s prior written concurrence shall be permitted to allow such Letter of
Credit to renew, and Borrower and the Lenders hereby authorize such renewal. The
L/C Issuer shall not allow such Letter of Credit to renew if the L/C Issuer
would have no obligation at such time to Issue or amend such Letter of Credit
under the terms of this Agreement.

(E)      Each of the Agent and the L/C Issuer may, at its election (or at the
direction of the Required Lenders), deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiration date of any Letter of Credit to be a date not
later than the Termination Date.

(F)      This Agreement shall control in the event of any conflict with any
Letter of Credit-Related Document.

(G)     At anytime after the occurrence and during the continuation of an Event
of Default or an Unmatured Default by the Borrower or at any time 60 days prior
to the Termination Date, any Lender may, at any time, send a written request to
the Agent (with a copy to the L/C Issuer) to cancel a Letter of Credit that
contains a cancellation provision. Upon receipt of such written request, the
Agent shall instruct the L/C Issuer to cancel such Letter of Credit and the
Agent and the L/C Issuer shall take the actions necessary to effect such
cancellation.


82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.3    Risk Participations, Drawings and Reimbursements.

(A)     Immediately upon the Issuance of each Letter of Credit, the Lenders
shall be deemed to, and hereby irrevocably and unconditionally agree to,
purchase from the L/C Issuer participation interests in such Letters of Credit
and each drawing thereunder, ratably in amounts equal to the product of (i) each
such Lender’s Pro Rata Share, and (ii) the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing respectively. Each
Issuance of a Letter of Credit shall be deemed to utilize the Commitment of each
Lender by an amount equal to the amount of such participation.

(B)      Upon receipt from the beneficiary of any Letter of Credit notice of any
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof. The Agent shall promptly notify the Borrower not later
than 11:00 a.m. (Eastern Standard Time) on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), and the
Borrower shall prior to such time reimburse the L/C Issuer through the Agent in
an amount equal to the amount of such drawing (which amount shall be immediately
remitted by the Agent to the L/C Issuer). If the Borrower fails to so reimburse
the L/C Issuer by such time, the Agent shall promptly notify (for informational
purposes) each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof, and not later than 1:00 p.m. (Eastern Standard Time) on the Honor Date
the Agent shall fund the Unreimbursed Amount to the L/C Issuer in immediately
available funds. In such event, the Borrower shall be deemed to have requested
an Advance to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth herein with respect to
Advances. Each such payment of the Unreimbursed Amount by the Agent to the L/C
Issuer shall be deemed to be an Advance by the Agent hereunder. Any notice given
by the Agent or the L/C Issuer pursuant to this Section 12.3(B) may be oral if
immediately confirmed in writing (including by facsimile); provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(C)      Settlement between the Lenders and Agent for all Unreimbursed Amounts
shall be made as set forth in Section 2.1(B)(ii).

(D)     With respect to any Unreimbursed Amount that is not fully refinanced by
an Advance because the conditions set forth herein cannot be satisfied or for
any other reason, the Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the L/C Issuer pursuant to
Section 12.3(C) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.


83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(E)      If the Agent for any reason fails to remit the full amount of any
drawing under any Letter of Credit to the L/C Issuer in immediately available
funds on or before 1:00 p.m. (Eastern Standard Time) on the fifth Business Day
following the Honor Date, the L/C Issuer may notify each Lender of the Honor
Date, the Unreimbursed Amount and the amount of each Lender’s Pro Rata Share
thereof. In such event, the Borrower shall be deemed to have requested an
Advance to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth herein with respect to Advances. Any
notice given by the L/C Issuer pursuant to this Section may be given by
telephone if immediately confirmed in writing. Each Lender (including the Lender
acting as L/C Issuer) shall upon any notice pursuant to this Section make funds
available to the L/C Issuer at the L/C Issuer’s office in an amount equal to its
Pro Rata Share of the Unreimbursed Amount not later than 2:00 p.m. on the
Business Day specified in such notice (which Business Day must be at least one
Business Day after notice) by the L/C Issuer, whereupon, subject to the
provisions of this subparagraph, each Lender that so makes funds available shall
be deemed to have made an Advance to the Borrower in such amount. With respect
to any Unreimbursed Amount that is not fully refinanced by an Advance because
the conditions set forth herein cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
L/C Issuer pursuant to this Section 12.3(E) shall be deemed payment in respect
of its participation in such L/C Borrowing and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section. Notwithstanding the foregoing, this Section 12.3(E) shall not be
applicable if the Agent is the L/C Issuer.

(F)      Until Agent funds an Advance or L/C Advance pursuant to Section 12.3(B)
to reimburse the L/C Issuer for any amount drawn under any Letter of Credit or,
if applicable, until each Lender funds its Advance or L/C Advance pursuant to
Section 12.3(E) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(G)     Each Lender’s obligation to make Advances or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, or to make Advances or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 12.3, shall be absolute and
unconditional and without recourse to the Agent or any L/C Issuer and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the L/C Issuer, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, an Event of Default or a
Material Adverse Effect; or (iii) any other occurrence, event or condition
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Advances pursuant to this Section 12.3 is subject to
the conditions set forth herein (other than delivery by the Borrower of a
request for an Advance). No making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

12.4    Repayment of Participation.

(A)     When the Agent receives (and only if the Agent receives) immediately
available funds from the Borrower (i) in respect of which any Lender has paid
the Agent for the account of the Agent for such Lender’s participation in the
L/C Advance or (ii) in payment of interest thereon, the Agent will pay to each
Lender, in the same funds as those received by the Agent for the account of the
Lender as set forth in Article II of the Agreement.

(B)      If the Agent is required at any time to return to Borrower or to a
trustee, receiver, liquidator, custodian, or any official in an Insolvency
Proceeding, any portion of the payments made by Borrower to Agent in
reimbursement of a payment made under the L/C Advance, L/C Borrowing or interest
thereon, each of the Lenders shall, on demand of the Agent and within one
Business Day, in accordance with each Lender’s Pro Rata Share of the Aggregate
Commitments, forthwith return to the Agent the amount so returned by the Agent
plus interest thereon from the date such demand is made to the date such amounts
are returned by such Lender to the Agent, at a rate per annum equal to the
Applicable LIBOR Rate in effect from time to time.

12.5    Role of the Agent and L/C Issuer.

(A)     Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, neither the Agent nor the L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.

(B)      Neither the L/C Issuer, the Agent nor any of their respective
correspondents, participants or assignees shall be liable to any Lender for:
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders (including the Required Lenders, as applicable);
(ii) any action taken or omitted in the absence of Gross Negligence or willful
misconduct as determined by a final, non-appealable judgment by a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any Letter of Credit-Related Document.

(C)      The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither the Agent, the L/C Issuer nor any of their respective correspondents,
participants or assignees, shall be liable or responsible for any of the matters
described in clauses (i) through (vii) of Section 12.6; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or Gross Negligence as
determined by a final, non-appealable judgment by a court of competent
jurisdiction in failing to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of


85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

12.6    Obligations Absolute.  The obligations of Borrower under this Agreement
and any Letter of Credit-Related Documents to reimburse the Agent or L/C Issuer
for a drawing under a Letter of Credit, and to repay any L/C Borrowing and any
drawing under a Letter of Credit converted into an Advance, shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement and each such other Letter of Credit-Related Document
under all circumstances, including the following: (i) any lack of validity or
enforceability of this Agreement or any Letter of Credit-Related Document;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of Borrower in respect of any Letter of
Credit, (iii) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any such transferee
of any Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Agent, any L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by the Letter of Credit-Related Documents or any unrelated transaction;
(iv) any draft, demand, certificate or other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit; (v) any payment by the L/C
Issuer under any Letter of Credit against presentation of a draft or certificate
that does not strictly comply with the terms of any Letter of Credit; or any
payment made by the L/C Issuer or Agent under any Letter of Credit to any
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of a successor to any
beneficiary or any transferee of any Letter of Credit, including any arising in
connection with any Insolvency Proceeding; (vi) any exchange, release or
non-perfection of any Collateral, or any release or amendment or waiver of or
consent to departure from any other guarantee, for all or any of the Obligations
of the Borrower in respect of any Letter of Credit; or (vii) any other
circumstance that might otherwise constitute a defense available to, or
discharge of, the Borrower.

12.7    Letter of Credit Fees.

(A)     The Borrower shall pay to the Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued, renewed or extended equal to 1.5% per annum times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such Letter
of Credit fees shall be computed on an annual basis and shall be paid in advance
on the issuance, renewal or extension of each Letter of Credit and annually on
the anniversary date of each such issuance, renewal or extension thereafter. In
the event that the Borrower requests an increase in the amount of a Letter of
Credit and there is not an extension of the original Letter of Credit’s
expiration or expiry date, the Borrower shall pay to the Agent for the account
of each Lender in accordance with its Pro Rata Share a Letter of Credit fee of
1.5% per annum times the difference between the original Letter of Credit amount
and the increased Letter of Credit amount annualized from the date of the
increase to the Letter of Credit expiration or expiry date. If the Borrower
requests an increase in the amount of the Letter of Credit and an extension to
the original Letter of Credit’s expiration or expiry date, the Borrower shall
pay to the Agent for the account of each Lender in accordance with its Pro Rata


86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Share a Letter of Credit fee of 1.5% per annum times the difference between the
original Letter of Credit amount and the increased Letter of Credit amount
annualized from the date of the increase to the original Letter of Credit
expiration or expiry date, and 1.5% per annum times the daily maximum amount
available to be drawn under the increased Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) from the original
Letter of Credit expiration or expiry date to the new Letter of Credit
expiration or expiry date. The Borrower shall not be charged a fee if the
Borrower requests a reduction in the amount of a Letter of Credit and there is
no extension of the expiration or expiry date.

(B)      The Borrower may pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amounts and at the
times specified in any separate fee letter or agreement now or hereafter in
effect between the Borrower and such L/C Issuer. The Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable. Borrower’s failure to pay to the L/C Issuer the fees
described in this Section 12.7(B) will not be deemed to be an Event of Default
under this Agreement.

12.8    Cash Collateralization.

(A)     If any Event of Default shall occur and be continuing, or if the
Commitment is terminated or reduced to an amount insufficient to fund the
outstanding L/C Obligations, or upon the occurrence of the Termination Date,
Borrower agrees that it shall on the Business Day it receives notice from the
Agent, acting upon instructions of the Required Lenders, deposit in an account
(the “Cash Collateral Account”) held by the Agent, for the benefit of the
Lenders, an amount of cash equal to the L/C Obligations as of such date. Such
deposit shall be held by Agent as Collateral for the payment and performance of
the Obligations. The Agent shall have exclusive dominion and control, including
exclusive right of withdrawal, over such account. Cash Collateral shall be held
in a blocked, interest-bearing account held by the Agent upon such terms and in
such type of account as customary at the depository institution. Borrower shall
pay any fees paid by the Agent, which fees are of the type customarily charged
by such institution with respect to such accounts. Moneys in such account shall
(i) be applied by the Agent to the payment of L/C Borrowings and interest
thereon, (ii) be held for the satisfaction of the reimbursement Obligations of
Borrower in respect of Letters of Credit, and (iii) in the event the payment of
the Advances has been accelerated, with the consent of the Required Lenders, be
applied to satisfy the Obligations. If Borrower shall provide Cash Collateral
under this Section 12.8(A) or shall prepay any Letter of Credit and thereafter
(i) drafts or other demands for payment complying with the terms of such Letters
of Credit are not made prior to the respective expiration dates thereof, and
(ii) such Event of Default shall have been waived or cured, then the Agent, and
the Lenders agree that the Agent is hereby authorized, without further action by
any other Person, to release the Lien in such cash and will direct the Agent to
remit to Borrower amounts for which the contingent obligations evidenced by such
Letters of Credit have ceased.

(B)      As security for the payment of all Obligations, Borrower hereby grants,
conveys, assigns, pledges, sets over and transfers to the Agent, and creates in
the Agent’s favor a Lien on, and security interest in, all money, instruments
and securities at any time held in or acquired in connection with the Cash
Collateral Account, together with all proceeds thereof. At any time and from
time to time, upon the Agent’s request, Borrower promptly shall execute and
deliver


87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any and all such further instruments and documents as may be reasonably
necessary, appropriate or desirable in the Agent’s judgment to obtain the full
benefits (including perfection and priority) of the security interest created or
intended to be created by this Section 12.8(B) and of the rights and powers
herein granted.

12.9    Applicability of ISP98 and UCP.

Unless otherwise expressly agreed by the Agent, L/C Issuer and the Borrower when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.

12.10   Conflict with Letter of Credit Application.

In the event of any conflict between the terms hereof and the terms of any
Letter of Credit-Related Document, the terms hereof shall control.

ARTICLE XIII: COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when the Borrower and each Lender have executed it.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES TO FOLLOW]


88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Borrower, the Agent and each Lender have executed this
Agreement as of the date first above written.

  

 

 

 

SONIC AUTOMOTIVE, INC.,
as the Borrower

 

 





 

By: 



/s/ THEODORE M. WRIGHT

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Theodore M. Wright

 

 

 

 

Title: 

President

  

 

 

Address:
6415 Idlewild Road
Suite 109
Charlotte, North Carolina 28212
Attention: Theodore M. Wright
Telephone No.: (704) 566-2400
Facsimile No.: (704) 566-6031

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]


89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  

 

 

 

FORD MOTOR CREDIT COMPANY,
as Lender, and as Agent

 

 





 

By: 



/s/ STEVE GRACZ

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

Steve Gracz

 

 

 

 

Title: 

National Account Manager

 

 

 

Address:
One American Road
Dearborn, Michigan 48121
Attention: Steve Gracz
Telephone No.: (313) 594-3841
Facsimile No.: (313) 390-5459

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]


90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  

 

 

 

DAIMLERCHRYSLER SERVICES
NORTH AMERICA LLC,
as Lender

 

 





 

By: 



/s/ R.D. KNIGHT

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

R. D. Knight

 

 

 

 

Title: 

Vice President of Credit

 

 

 

Address:
27777 Inkster Road
Farmington Hills, MI 48334-5326
Attention: Michele Nowak
Telephone No.: (248) 427-6524
Facsimile No.: (248) 427-6550

[SIGNATURE PAGE TO CREDIT AGREEMENT]


91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   

 

 

 

TOYOTA MOTOR CREDIT CORPORATION,
as Lender

 

 





 

By: 



/s/ P. REID BOOZER

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

P. Reid Boozer

 

 

 

 

Title: 

National Accounts Development Manager

 

 

 

Address:
19001 South Western Avenue
Torrance, California 90501
Attention: _______________________
Telephone No.: (310) 468-3756
Facsimile No.: (310) 468-3501

[SIGNATURE PAGE TO CREDIT AGREEMENT]


92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    

 

 

 

BANK OF AMERICA, N.A.,
as Lender

 

 





 

By: 



/s/ M. PATRICIA KAY

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name: 

M. Patricia Kay

 

 

 

 

Title: 

Senior Vice President

 

 

 

Address:
7 North Laurens Street
Greenville, South Carolina 29601
Attention: M. Patricia Kay
Telephone No.: (864) 271-5662
Facsimile No.: (864) 271-5664

 

 

 

 

 

With copy to:

 

 

 

 

 

Bank of America, N.A.
CLSC Automotive Group
NC4-105-03-17
4161 Piedmont Parkway
Greensboro, North Carolina 27410
Attention: M. Patricia Kay
Telephone No.: (336) 805-3991
Facsimile No.: (336) 805-3249

[SIGNATURE PAGE TO CREDIT AGREEMENT]


93


 